Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 1 of 65




THE 2O2O DELEGATE SELECTION PLAN
              OF THE
    NEW YORK STATE DEMOCRATIC
           COMMITTEE




        ADOPTED BY THE STATE COMMITTEE ON n/^AY 22,2019
                 UPDATED ON FEBRUARY 26,2020
   Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 2 of 65




The New York State Democratic Cornmittee ("State Cornmittee") adopts the following Delegate
Selection Plan ("the Plan") for the selection of delegates and alternates to the 2020 Democratic
National Convention ("National Convention") pursuant to Section 4 of Article II of the Rules of
the Democratic Party of the State of New York ("State Parly Rules"),

                                              Part One

                                        GENERAL PROVISIONS

SECTION A. Governing Authorities and Terms

1. Applicable Rules: The selcction of dclcgates and alternates to thc National Convention shall be
govemcd by the Charter and By-Laws of thc Dcmocratic Party of the United Statcs. the Delegate
Selection Rules for the 2020 Democratic National Convention ("National Rules"), the Call for the
2020 Democratic National Convcntion ("Pafty Call"), the Regulations of thc Rules and By-Laws
Committee of the Democratic National Con-rntittee ("National Regulations"), the Statc Party Rules,
the New York Statc Election Law ("Election Law"), and this Plan.

2. Priority of Rules:   If a conflict
                                    arises between this Plan and the National Rules. Party Call or
National Regulations, the lattcrauthoritics shall gor,'em.If a conflict arises between this Plan and
the State Party Rules, thrs Plan shall govem.

3. Legislatior: The State Comrr.rittee shall take provable positive steps to achieve legislative
changes to bring the Election Law into con-rpliance with the National Rules and this Plan. Such
positive provable steps shall be taken in a timely lranner and shalI include the drafting of corrective
legislation; public endorsenlent by the State Committee of sr.rch legislation; efforls to educate the
public on the need for such legislation; active support by the State Corrmittee advocating enactment
of such legislation to the Governor, state legislators, other public officials, State Cornnrittee
members, and enrolled Democrats; or otherwise encouraging consideration of the legislation by the
appropriate legislative committees and bodies.

4. Additionul DeJinitions.' The following additional definitions, together with others specified in
this Plan, shall apply in this Plan:

(a) "Assembly District" means the unit of representation. apporlioned on the basis of population,
from which members of the State Committee are elected:

(b) "Candidate List" rreans thc list the State Chair prcpares for cach Presidential Candidate of all
candidates for delegate and altcrnate who havc tilcd timcly Statements of Candidacy plcdging
support to such Presidential Candidatc:

(c) "Congressional District" means tl,e districts fbr the elcction of Members to the U.S. House of
Rcpresentatives in effcct after 2012:

(d) "Delegate Plan Director" means thc individual whom the Statc Chair appoints to serve            as
principal staff officer in implementing this Plan;

(e) "Delcgation" rneans all the delcgates and altcrnates sclectcd under this Plan:

(fl "DNC Secretary"   means the Secretary of thc Democratic National Committee;
      Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 3 of 65




(g) "Executive Committee" shall mean the Executive Committee of the State Committee cornprised
of individuals who are (i) officers of the State Cornmittee elected by the State Comrnittee; (ii) at-
large representatives elected by the State Committee; (iii) representatives from each judicial district
in the State elected by mernbers of the State Comrnittee from r.vithin such districts; or (iv) members
of the Executive Committee by operation of the State Parly Rules.

(h) "Local Board" mcans the Ncw York City Board of Elections or the Boards of Elcctions in the
countics outside thc City of Ncw York with jurisdiction over the various Congressional Districts,
whichever applies.

(i)'"Presidentiat Candidate" means an indir,idual who qualifics as such under Rule 12.K of thc
National Rulcs and who eithcr has announccd his or her candidacy fbr, or whosc name is among
those sought to be qualified for the Primary ballot as. a candidate for president of thc United States,
and also lreans, wherever applicable, the "Urrcourmitted" pref'erence;

(j) "Prirnary" rleans thc prirnary clection to bc held on Presidential Primary 2020 in accord with
Section A of Part Two of this Planl

(k) "State Board" means thc New York State Board of Elcctions, 40 N Pearl Street. 5'r' Floor.
Albany, New York 12207-2729.

(l) "State Chair" means the Chair of the Statc Comrnitee:

(m) "State Committee Office" rreans the Neu, York City ofllcc of thc State Committee at 420
Lexington Avenue, Ste. 1613 New York, NY 10170 or such other publicly announced address
located in New York City, Ncw York where the State Committee maintains its principal place of
business:

(n) "State Convention" means the meeting of the State Cornmittee to be held in Spring            of   2020
accordancc with Section C of Part Thrcc of this Plan:

(o) "Threshold Percentage" means (i) at least fifteen percent ( l5%) of the votes cast for all
Presidential Candidates in the applicable unit of representation-Congressional District or
statewide-frorn which the delegates and/or alternates are to be elected, or (ii), if no Presidential
Candidate receives at least fifteen percent ( l5%) of the vote in such unit, the threshold shall be half
the percentage of the vote received in that district by the fiont-runner. (Rule l4.F)

SECTION B. Procedural Guarantees

l. The following principles shall govern implemenration of this      Plan:

(a) All public meetings at all levels of the Dernocratic Party in the State shatl be open to all rnernbers
of the Democratic Party regardless of race, gender, age, color. creed, national origin, religion, ethnic
identity, disability, sexual orientation, or economic status (collectively, "status").

(b) No test for rnembership in or any oaths of loyalty to the Dcmocratic Party in the Statc shall be
required or uscd that has the effcct of requiring prospectivc or currcnt mcrnbers of thc Democratic
Party to acquiescc in, condone or support discrimination bascd on status.

(c) The time and placc for all public meetings of thc Democratic Parly on all levels shall be fully
publicized in such manner as to assure timely notice to all interested persons. Such meetings shall
   Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 4 of 65




be held in places accessible to all Party members and large enough to accommodate all interested
persons, including persons with disabilities.

(d) The Democratic Party, on all levels, shall support the broadest possible registration without
discrimination based on status.

(e) The Democratic Party in the State shall fully publicizc and in such a tranner as to assure norice
to all interested parties a full description of thc lcgal and practical procedures fbr selection of
Democratic Party officers and representatives on all levels. Publication of the procedures shalI be
done in such a fashion that all prospcctive and current rncmbers of the Statc Democratic Parly will
be fully and adequately infbrmed of the pertinent procedures in time to pafticipate in cach selection
procedurc at all levcls of the Dcmocratic Pafty.

(f) The Detnocratic Party in the State shall fully publicizc in such a manlter as to assure notice to
all interested parties a compictc description of the legaland practical qualifications of allofficers
and represcntatives of the State Democratic Par1y. Such publication shali be done in a timely
fashion so that all prospective candidatcs or applicants fbr any elected or appointed position within
thc State Dcr-nocratic Party will have full and adequate opportunity to compete fbr office.

(g) That the dates, times, and places for all official delcgate selection mcctings have been scheduled
to encourage participation by Democrats and will begin and end at reasonablc hours. That thc state
party is responsible for selecting the datcs and times and locating and confinning the availabrlity
of publicly accessible facilities for all officral mectings and evcnts related to the process. That the
statc party will consider any religious observations that could significantly affect pafiicipation.
(Rule 3.A & Reg. 4.5.8)

2. Public Information:

(a) On orbefore September08,2019, the State Committee shallpublish and make available atno
cost this Plan, the State Party Rules, relevant statutes, and a clear and concise explanation ofhow
Democratic voters can participate in the delegate selection process.

(b) The State Comrnittee shall effectively publicize the times, dates, place and rules fbr the conduct
of the State Convention.

3. Presidential Preference   & Party Support:

(a) All delegates and alternates to the National Convention pledgecl to a Presiclential Canrjidate
shall in good consciencc rcflect thc sentimcnts of thosc who electcd them.

(b) No delegatc or altcrnate shall bc mandatcd by any larv or Party rulc to votc contrary to that
person's prcsidential choicc as exprcssed at the time thc dclegate is clccted.

(c) Atl delcgates. alternates and standing committee mcmbers rnust be bona./icle Democrats who
have the interests, welfare and success of the Dcmocratic Party of the Unitcd States at heart, who
subscribe to the substance, inter.rt and principles of the Charter and By-Laws of the Democratic
Party of the United Statcs, and who vu'ill participatc in the Convention in good faith.

(d) All delegatc attd altcrnatc candidates rnust bc identificd as to prcsidential preference or
uncoulnitted status at all levels w'hich detennine presidcntial prcfcrence (Rulc 13.A.).
   Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 5 of 65




(e) In electing and cerlifying delegates and alternates to the 2020 Democratic National Convention,
the New York State Democratic Committee undeftakes to assure all Democratic voters in the State
full, timely, and equal opporlunity to parlicipate in the delegate selection process and in alt Parry
affairs and to implement affirmative action programs toward that end, and that the delegates and
altemates to the Convention shall be selected in accordance with the National Rules. and that the
voters in the State will have the opporlunity to cast their election ballots for the Presidential and
Vice Presidential nominees selected by said Convention, and for the electors pledged fbmally and
in good conscience to the election of these Presidential and Vice Presidential nominees, under the
label and designation of the Democratic Party of the United States, and that the delegates cerlified
will not publicly suppofi or campaign for any candidate fbr Presidcnt or Vice President other than
the nominees of the Dcmocratic National Convcntion.

4. Prohihition of Certain Pructices:

(a) Discrimination on thc basis of statr.rs in thc conduct of Dcmocratic Party affairs. including,
without limit, in the implementation of this Plan, is prohibited.

(b) At no stage ofthe delegate sclcction proccss shall any person bc rcquircd. directty or indircctly,
to pay a cost or fee as a condition for participation in the delcgatc sclcction process. Voluntary
contributions to thc Party may be made, but undcr no circurnstanccs shall a contribution be
maudatory lor participation.

(c) The unit rule, or anv rule or practice whereby all nrcrnbors of a Party unit or delegation rnay bc
rcquired to cast their votes in accordance with the will of a nrajority of the body. shall not be use d
at any stage ofthe delegate selection process.

(d) No person shall serve as an autornatic or er-cy'/ic'io voting delegate at any level of the delegate
selection process by virtue of holding a public or party office, except as provided in Section A.3
(b) (i) in Part Three of this Plan.

(e) No person shall participate or vote in the presidential nominating process-whether in the
Printary, post-Primary caucuses, or State Convention-who also participates in the nominating
processes of any other political parly or independent organization that nominates candidates for
public or party office.

(f) No person shall vote in more than one rneeting, which is the flrst meeting in the delegate
selection process. (Rule 3.E. & Reg. 4.7.)

(g) The Democratic Parly ensures that district lines used in the delegate selection process are not
gerrymandered to discriminate against African Americans, Hispanics, Native Americans,
Asian/Pacific Americans and women.

5.Integrity of the Voting Process:

The State Party will take steps to seek enactment of legislation. rulcs, and policies at the state and
local level to enhance votcr and election security.

(a) Maintain secure and accuratc state voter registration rolls, so that evcry eligiblc American who
rcgisters to vote has their personal infonnation protected and securc; (Rute 2.11.1 )
     Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 6 of 65




(b) Implement transparent and accurate voter registration list maintenance procedures that comply
with federal requirements and ensure that every eligible voter stays on the rolls; (Rule 2.H.2)

(c) Promote the acqursition, maintenance, and regular replacement of precinct based optical        scan
voting systems; (Rule 2.H.3)

(d) Ensure that any direct recording clectronic systelns in placc have a voter verificd paper record;
(Rule 2.H.4)

(c) Implement risk limiting post-elcction audits such   as manual audits comparing paper records to
electronic rccords; (Rule 2.H.5)

(l) Ensurc that all voting systems   have recognized security tncasurcs, (Rule 2,H.6)

(g) Use acccssible and secure voting rnachincs that rnake it possiblc for individuals *,ith disabilities
to vote securely and privately. (Rule 2 H 7)

6. Exponding Access:

In accordance u'ith the Democratic Party's requirernent to assess and improve participation with
respect to presidential preference and the delegate selection process, the State Party will establish
year-round voter protection prograrns to support educational, adrninistrative, legislative, and
litigation-based efforls to protect and expand the vote and advance election faimess and security,
including the six goals set forth below. (Rule 2.1 and 2.1.1 )

(a) Expand access to voting, including by early voting, no excuse absentee, same-day voter
registration,andvotingbymail (Rule2.l.l.a) --thestateCorrrnimeehasadvocatedwiththeNew
York State Legislature to make early voting and no-excuse absentee voting available to all voters.
We have rnade significant progress to expand voting accessibility and continue to advocate for
voting by rnail. Voters can reach out to their County BOE and/or the New York State Democraric
Committee for more information on how to participate in early voting or no-excuse absentee voting.
ln2020, New York Dernocrats will be able to vote early at select polling sites between April l8
and April 26;

(b) Ensure that voting locations are accessible, f-airly placed, and adequate in number. anci have a
sufficient number of voting machines by advocating with the New York State and individual
County BoEs on polling locations and the quantity of polling sitcs: (Rule 2.l.l.b)

(c) Speed up the voting proccss and minimizc long lincs by working in coordination witl-r           the
NYSBOE to publicize polling times and availability: (Rule 2.t.l.c)

(d) Eliminate onerous and discriminatory votcr identification requircmcnts by scnding voluntcers
as poll monitors throughout the State; (Rule 2.t.1 .d)

(c) Count and include in thc final total ballots from votcrs who are eligible to vote but cast their
ballots in the wrong precinct, for offices for which thcy are eligible to votc by making availablc
legal resourccs through the Ncw York Democratic Lawyers C-'ouncil; and (Rttle 2.l.l.e)

(f) Facilitate military and ovcrseas voting by coordinating with the NYSBOE to publicizc and make
available options for these voters, and will be sent out by the State Board on or befbrc March 13,
2020. (Rule 2. 1.1./)
      Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 7 of 65




 7.   Encouraging Participation:

As parl ofencouraging participation in the delegate selection process by registered voters, the State
Party suppofts effbrls to make votcr registration casier, including supporting: (Rute 2.1.2)

(a) Voter registration modemization, including onlinc voter rcgistration: (Rule 2.t.2.a)

(b) Pre-registration ofhigh school students so that they arc already registcrcd once thcy reach voting
agc; (Rule 2.1.2.b)

(c) Restoration of voting rights to all people who havc servcd the time fbr thcir criminal conviction.
without requiring the payrnent of court fecs or lines (Rule 2.1.2.t,) and

(d) Autornatic registration of voters for the Dernocratic presidential nominating process. lRule
2.r.2.d)

(e) Thc State Party will take all feasible efforts to encouragc non-affiliatcd voters and new votcrs
to register to participate, to provide sinrple procedures through which they may do so, and to
eliminate excessively long waiting periods for voters who wish to register or to change thcir parly
enrollment status.

8. Resrs/ Voter Suppression:

The State Pafty has taken steps to ensure an open and inclusive process and resist attempts at voter
suppression and disenfranchiset.nent, including revising State Party rules and encouraging
administrative rules, legislation, or considering litigation to allou, achieving state iaws that allow
voters currently enrolled in a political party to switch parties by at least as late as 60 days prior to
the Prirnary Election, and that allow unaffiliated voters to enroll irr a party by at least 25 days prior
to the Primary E,lection. (Rule 2..1and Rule 2..1.t)



SECTION C. Administrative Provisions

l. Responsibilities of the State Chsir:

(a) The State Chair, or rndividual(s) whom the State Chair rnay designatc fiom time ro time under
the supervision of the Delegate Plan Director, shall pcrfbm thc functions this Plan imposcs on that
office.

(b) Subject to the provisions of this Part, the State Chair shallrrake allinterprctations of this plan
and shall do so in consultation with thc Gencral Counsel of the State Committec. The decision of
the State Chair on the tirneliness of any filing with thc Statc Cotnmittec Office shall be flnal.

(c) The State Chair shall allocate plcdged dclcgates and altcrnates alnong the presidential
Candidates in accord with this Plan. Whcnever this Plan provides for the allocation or clection
                                                                                           of
pledged delegates or altemates, the Statc Chair's allocation or clcction shall begin with the
Presidcntial Candidate who received thc highest vote in the applicable unit of reprcsenration and
proceed in order in accord with thc next hiqhest votc-gettsr. Any tics shall bc resolvcd by the
drawing of lots.
   Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 8 of 65




(d) Whenever this Plan provides for the State Chair to compute a percentage of the votes cast for a
Presidential Candidate in a parlicular unit ol representation. or to multiply such percentage by the
number of delegates or alternates to be allocated in that unit, the State Chair shall compute the
percentage as a whole number with a fi'actional rernainder of three (3) decimal points. lf the fourth
decimal point is below five (5), the point shall be disregarded; if f.ive (5) or above, then the figure
in the third decimal point shall be increased by one (1). Wheneverthese conrputations produce a
tie in the fractional remainders. the tie shall be resolved in favor olthe Presidential Candidate who
received the higher vote in the applicable unit of representation unless that vote, too, is a tie, in
which case drawing lots shall rcsolve thc tic.

(e) In preparing cach Candidate List, thc State Chair shall (i) organize the candidates by category
of delegate and alter-natc and by thc unit of representation fiom which thc candidatcs scek election
and (ii) set forth all the information containcd in thc Statement of Candidacy or otherrvisc supplied
to the State Committce regarding each candidatc.

2. llotices und Submissions.' All noticcs and othcr papers requircd by or rclating to this Plan shall
be filed with the State Committee Officc.

3. Facsimiles: Whenever any papcr is filed with thc State Committee Ofhcc under this Plan,
including any signed paper, the State Chair shall acccpt a "f'ax," ernail. or other electronic
transmission of the paper. For purpose of detemrining thc timeliness of any such filing. the filing
shall bc complete only upon actual receipt of the notice or submission at the State Comrnittcc
Office. The person(s) filing such copy shall bc rcsponsible to ensurc its rcceipt by thc State
Cornrnittec Office. The main fax nurnber for the State Party is 212-725-8867. Emails can also be
sent directly to Marie Parker, the Office Manager, at rnaricp(r,nydems.org. The rnain number for
the State Comrnittee is 212-125-8825.

4. Authorized Representatives: Whenever this Plan provides for contmunication with or action by
a Presidential Candidate, such communication rnay be wrth or action taken by the Presidential
Candidate's authorized representative(s). Each Presidential Candidate shall certify in writing to the
State Chair the name(s) of his or her authorized representative(s) as soolt as reasonably practicable
but in any event, for Presidential Candidates then seeking the Dernocratic nornination for president
of the United States. no later than November 15.20 19.

5. Amendmenls: In consultation with the Executive Corlrrnittee. the State Chair is authorized to
make amendments or modifications to this Plan solely as may be necessary to conform this Plan to
the National Rules and the Election Law.
   Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 9 of 65




                                     Part Two
                     DESICNATION OF PRESIDENTIAL CANDIDATES

SECTION A. Expressing Presidential Prel'erencc

 1 . Presidentiul PreJbrence Primary-'. For the purpose of dctermining presidential pref-erence, there

shall be a Dcmocratic Presidential primary election in 2020. rvhich shall be held in accordance r.vith
the Election Law, except that, if only onc Presidential Candidate qualifies for the ballot under
Section B of this Part. then no Primary shall bc hcld and such Candidate shall be awarded all
pledged delegates and alternates. This is the first dctcnnining stcp in the primary process. Thc
Presidential Prefcrence Primary will bc held on April 28, 2020.

2. Primary Participation: The Dclnocratic Party shall acccpt as eligible to votc in tts primary;

(a) enrollcd Democratic voters whose party preference has been publicly recorded and in timely
lashion in accordance with the Elcction Law. (Elcction Law Scction 1-104(9)); and

(b) rcgistered voters who mail or delivcr a Change of Enrollrncnt application to the Board of
Elections changing their enrollmcnt status up until February l4 of the same year.

New registered voters who wish to participate in the Primary must register as Democrats 25 days
prior to election. Pursuant to Election Law Section 5-102, New registered voters must be at least
I 8 years old by the date of the primary in which they wish to vore.


Registered voters rvho are unaffiliated are still subject to the February l4 deadline. The New York
State Democratic Committee u,ill continue to advocate for the deadline to be extended to provide
the same allowance provided to newly registered voters to be provisioned for unaffiliated voters to
vote in a Presidential Primary.

Prospective voters can register in person at the county board of elections or at any New York State
Agency-based voter registration center. Prospective voters may also submit voter application forms
at the New York State Department of Motor Vehicles, either in person or on their web site if one
already has DMV-issued identification. Prospective votcrs can rcquest a Nerv York State Voter
Registration form by mail by entering their name directly into our mailing list clatabase. Prospective
voters can call the State Board's l-800-FOR-VOTE hotline to request a voter application.

3. Binding Results: Subject to the provisions of Part Three of this Plan, ail pledgcd delegatcs and
altematcs shall be allocated among the Prcsidential Candidates in proporlion to the votes such
Candidates receive in thc Primary, exccpt that a Prcsidential Candidatc who fails to rcceive the
 l5% threshold pcrcentage ofthe votc in the appticable unit ofrcpresentation shall not receivc any
delegatcs or alternates from that unit, and further pror,'ided that a Presidential Candidate who fails
to reccive the 15o/" threshold pcrcentagc of thc votc statcwide shall not receivc any dclcgates or
alternates.

4. Write-in candidates are not allowcd on thc ballot.

SECTION B. Ballot Access for Presidential Candidates

l.) Petition Requiremenfs: To qualify thc name of an individual on the Prirnary ballot as a
candidate for thc Dernocratic norrination fbr president of the United Statcs, any enrolled Democrat
0r group of enrolled Democrats shall circulate a designating petition confonning to the Elcction
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 10 of 65




Law goveming petitions for statervide office. Five thousand (5,000) enrolled Democrars in the
State shall sign the petition. The deadline for submitted petitions is February 6,2020. (Rules 12.8,
l5.A & 15.E, and NYS Election Zar.r./ Sample petition fonns can be foLrnd on the Board of Elections
website (elections.ny.gov), State Party website (https:/iact.nydems.org/petitions), and at any state
or county Board of Elections office. Completed petition fbn s must be sent to the state Board of
Elections:
        NYS Board of Elections
       40 North Pearl Street. Suite 5
       Albany, NY 12207-2729
Faxes and emails are not acceptcd by thc State Board.

2.) Declinatiotr of Candidacy: Any eligible individual who is named as a Presidcntial Candidatc
in a timcly and lcgally sufficient dcsignating petition shall appcar as such a Candidate on thc
Primary ballot throughout the State unless, that individual filcs a declination of candidacy with the
Statc Board in the form the Elcction Law prescribes.

3.) Primary Ballot: On the Prirnary ballot, a lever or othcr courparable rncchanism shall appear
next to the nante ofeach Presidcntial Candidate or, in the case ofpaper ballots, a space shall appear
under, or next to or adjacent to the namc of each Presidcntial Candidatc or 'Uncommitted'. so that
each voter is able to cast a vote dircctly for the Presidential Candidate of thcir choice . The State
Board shall detennine the position of Presidential Candidates on the Primary ballot by drawing lots
among the Presidential Candidates.




                                                                                                 10
     Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 11 of 65




                                             Part Three
                              SELECTION OF DELEGATES AND ALTERNATES

SECTION A. Number of Delegates and Means of Selection

 1   .   Number oJ'Delegates und Alternqle^s: In accord with the Parly Call, the Delegation shall consist
of three hundrcd and twcnty (320) delegates and twenty-thrcc (23) alternates. Of the Delegation,
two hundred ninety-seven (297) delcgates and all altcrnates shall be plcdged to a Presidential
Candidate. The remainder of the Delegation shall be automatic delegates. (Cull I.J)

2. Equal Division: The De lcgation shall be equally divided between malc and female delegates,
and, scparately, ntale and fcmales alternates, with a variance in each group ("the Variate") no
greater than one. The Variate in onc group shall bc thc opposite gcndcr of any Variatc in the other
group. ln the case of gendcr non-binary delegates, thcy shall not be counted as either a male or
female, and the rcmainder of the delegation shall be equally divided by gendcr. (Rule t6.C')

3. Timing, Manner & Order of Selection:

(a) Except as otherwise exprcssly set forth in Part Four of this Plan, all steps in the process          of
selecting delegates and altcrnatcs shall takc placc during 2020. (Rtrtes l.F & t2.81

(b) The Delegation shall be selected in the following order by the means set forth below:

(i) The twenty-three (23) members of the Democratic National Cornmittee from Nelv York. twenty-
one (2 I ) Democratic Members of U.S. Congress. one ( I ) Derrocratic Governor and one
(l) Distinguished Party Leaders shall be automatic unpledged delegates;
(ii) One Hundred Eighty-four (184) pledged delegates shall be elected fiorn Congressional Districts
in the Primary or, if no one is elected as a result of no district delegate candidates having properly
filed to appear on the ballot, refer to Section B.8.a of this part.

(iii) Twenty-nine (29) pledged delegates who qualily        as pany leaclers or elected ofl-rcials shall be
elected at the State Convention; and

(iv) Sixty-one (61) pledged allarge delcgates shall bc elected at the Stare Convention.

(v) Twcnty-three (23) pledged alternates shall bc clected at the State Convention.

4. Slute-Muking and Ballot Position'.

(a) Any tndividual or group of Democrats rnay sponsor or cndorse one or morc candidatcs,
including a slatc ofcandidates, for delegate at any stagc in the delcgatc sclection process. provided
that a slate of more than one candidate for district dclegate in a Congressional District must be
cqually divided between males and females with a variance no greater than one. ln the case of
gender non-binary delegates, thcy shall not be countcd as either a rnale or female, and the remainder
of the delegation shall be equally dividcd by gcndcr. (Rute I 6.C)

(b) No slate sponsored by any individual or group of Dunocrats may. by virtue of                      such
endorsement. receivc preferential trcatment or a pref'erential place on a respectivc delegatc selection
ballot or be publicly identified on a ballot as thc "ofUcial" slatc of delegatcs, as thc case may be,


                                                                                                       1,7
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 12 of 65




and all slates must meet identical qualifying requirements fbr appearing on a respective ballot at all
levels ofthe delegate selection process.

(c) The order of the names of all persons rvho are candidates fbr delegate and altemate on any ballot
to be used for voting at any stage of the delegate selection process shall be determined by lot, except
that candidates for thc sarne position on a slate shall be groupcd together in thc order in which the
names of the candidates are filed as a slatc with the Statc Board or the Looal Board, whichevcr
applies, and shallbe decmed one person for purposes olthc draw.

SECTION B. Election of District Delegates

1. Apportionment: The numbcr of delcgatcs from eacl.r Congressional District, detemined by
apportioning the total number of delegates to bc clected at thc district level among thc
Congressional Districts based on a fonnula that givcs equal wcight to (a) the population of the
Congressionai Distnct according to the 2010 ccnsus and (b) the avcrage vote for thc Democratic
candidate for prcsident in thc 2012 and 2016 general presidential elections, shall be: (Rute 8.A)
This apportionmcnt includcs bonuscs awarded to thc Ncw York Dclcgation. In the casc of gender
non-binary delcgates, thcy shall not be countcd as cither a rnalc or f-emale, and thc rernainder of thc
delegation shall be equa   divided by sender. (Rule I6.
                         CD                DEL
                          CDI                            6    3M 3F)
                          CD2                            6    3M 3F)
                         CD3                             1    3 M,4 F)
                         CD4                             7    4M 3F)
                         CD5                             8    4M 4F)
                         CD6                             6    3M 3F)
                         CD7                             1    3M 4F)
                         CD II                           8    4 M,4 F)
                         CD9                             8    4M 4F)
                         CD 0                            7    4M 3F)
                         CD      1                       6    3M 3F)
                         CD 2                            u    4M 4F)
                         CD .,                           8    4M 4F)
                         CD 4                            6    3M 3F)
                         CD 5                            1    3M 4F
                         CD 6                            8    4M.4F
                         CD 7                            7    4M 3F
                         CD 8                            6    3M 3F
                         CD 9                            6    3M 3F
                         CD 20                           7    3M 4F
                         CD 21                           6    3M 3F
                         CD 22                           6    3M 3F
                         CD 23                           (t   3M 3F
                         CD 24                           1    4M 3F
                         CD 25                           7    3M.4F
                         CD 26                           7    4M 3F
                         CD 21                           6    3M 3F
                         TOTAL DEL                     184    92 M,92    F)


                                                                                                   72
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 13 of 65




2.   Eligibility: To be eligible to be elected as a delegate from   a Congressional District, an individual
must:

(a) Be an enrolled Democrat residing in thc Congressional Distriot in which the person seeks to
run;

(b) File a Statement of Candidacy in confbrmity with paragraph 3 of this secrion,

(c) Qualifiy for the ballot in the Primary by filing a petition in confbrmity with paragraph 4 of this
section or bc duly substitutcd for a pcrson who has so qualiiicd but declincs under paragraph 6 of
this section;

(d) Not be rejected by his or her prefered Prcsidential Candidate undcr paragraph 5 ofthis scction;

and (e) Not otherwise decline or be disqualified under paragraph 6 of this section.

3. Statements    of Candidacy:

(a) Each individual who wishes to be eligible for election as a delegate from a Congressional
District must file a Statement of Candidacy with the State Committee Office no earlier than January
2, 2020 and no later than February 4,2020. (Pursuant to |\'|YSBOE1. For purpose of detennining
tirneliness, filing shall be complete only upon actual receipt of the Statement at the State Comrnittee
Office. Statement of Candidacy forms may be found at nydems.org or at the State Party office and
rnust be returned to either delegates@nyderr-rs.org or the State Party office. The State Committee
shall subrnit a list of all candidates to the State Board by February 18, 2020.

(b) A Statement of Candidacy must be in writing and contain.

          (i) The individual's name and voting address;

          (ii) The individual's preference for a Prcsidential Candidate;

          (iii) A signed pledge of support for such prcf'erencc:

          (iv) The Congressional District in which thc individual is an cnrolled voter and intcnds to
          be a candidate;

          (v) A telephoue numbcr at which the individual may be rcached during business hours; and

          (vi) Any status infonxation   as thc individLral may desire to set fbrth.

          (vii) "State Cornmittee Office" means thc New York City office of the Statc Cornnrittee at
          420LexingtonAvenue,Stc. l6l3,NewYork,NY l0lT0orsuchotherpubliclyannounced
          address locatcd in New York where thc State Cornmittee maintains its principal place of
          business.

(c) An individual may file only one Statement of Candidacy fbr a position on the Primary ballot as
a district delegate and nray not pledge support 1br more than one Presidential Candiclite. In the



                                                                                                       13
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 14 of 65




event an individual files more than one Statement of Candidacy, the State Chair shall disre.qard all
but the last- received Statement.

(d) Forms setting forth the information required in a Statement of Candidacy shall be available at
the State Committee Office beginning January 2,2020,but the Statement need not be on such foms
to qualify. Substantial compliance with the forcgoing requircrncnts shall be sufficient to qualify a
Statcment of Candidacy, but in no cvent shall a Statemcnt lacking a signcd pledgc of suppon for a
Presidential Candidate be accepted.

(e) An individual who files a Statement of Candidacy in confbrmity with this paragraph shall bc
considered a bona fide supporter of the Presidential Candidatc whom thc individual has ptcdged to
support unless such candidate rcjccts thc individual in accord with this plan.

1. Petition Requiremenls: To place thc narnc of an cligible indir.,idual on rhe Primary ballot in    a
Congressional District as a candidate for district delegatc, any enrollcd Democrat or group of
enrolled Democrats shall circulatc a designating pctition. Dcsignating pctitions for district delegate
shall be circulated beginning on Deccrnber 31 . 201 9 as dctcrmined by the State Board of Elcctions.
Such pctition shallconfonn to the Election Law and be signecl by one-half of one percent (.5%) of
the cnrolled Democrats in the Congressional District or flvc hundrcd (500), whichcver number is
less. Petitions must be subrnittcd to thc Board of Elections that corrcsponds with the prospcctive
candidate's congressional district below betr.r,ecr Fcbruary 3 and Febmary 6,2Ol9.Provision shall
be made for the State Board to reccive thc narnes and addresses of all persons who have filed
petitions in accord with this paragraph or been substitr.rted for such pcrsons in accord with paragraph
6 of section B of this Part. (Rule 15.C7 Petition tbrms can be found on thc State Party website
(nydcms.org), thc Board of Elcctions websitc (clections.ny.gov), and at any collnty Board of
Elections office. Completed petition fonns rnust be scnt to thc follorving Boards of Elections:
CD I - Suffolk County Board of Elections
         Yaphank Ave
        PO Box 700
       Yaphank, NY I 1980-0700
CDs 2 and 3 - State Board of Elections
       40 North Pearl Street
       5th Floor
        Albany, NY 12207
CD 4 - Nassau County Board of E,lections
        240 Old Country Road, 5th Floor
        P.O. Box 9002
        Mineola, NY ll50l
CD 5 - State Board of Elections
        40 North Pearl Street
        5th Floor
        Albany, NY 12207
CDs 6 through l5 - Neu, York Crty Board of Elections
        32 - 42 Broadway, 7 Fl
        New York. NY 10004
CDs 16 through 24 - Statc Board of Elecrions
       40 North Pearl Strect
       5th Floor
       Albany, NY 12207
CD 25 - Monroe Counry Board of Elections


                                                                                                   74
     Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 15 of 65




        39 W. Main St.
        Rochester, NY 14614
 CDs 26 and27 - State Board of Elections
        40 North Pearl Street
         5th Floor
         Albany,   NY     12207

 5. Right of Reiection:

(a) No later than 5:00 p.m. on February 10,2020 the Statc Chair shaildeliver a Candidate List at
the State Committee Officc at 420 Lexington Ave. Suite 16i3, New York, NY to each Prcsidential
Candidate who is entitlcd to rejcct any plcdged district levcl delegates and alternates. Ctandidate
lists can also be providcd via crlail, upon rcquest.

(b) A Presidcntial Candidate may reject any candidate for plcdged district level dclegates and
alternates appearing on thc Candidate List as not being a bono licle sLrpporter of that Presidential
Candidate by filing a written rcjection with thc State Chair at the Statc Cornmittee Office no later
than 5:00 p.m. on February 14, provided that a Presidential Candidate may nor rcjcct a candidate
for pledged district level delegates and altenrates unless there remain at least two (2) candidates for
cach such position to which the Presidcntial Candidate is cntitled. Lists of approved delegate
candidatcs may be hand delivered, mailed, cmailed (dclegates(z,,nydems.org), or faxed (646-591-
6195) to the State Party.

(c) National convention delegate and alternate candidates removed fiour the list of bona fide
supporters by a presidential candidate, or that candidate's authorized representative(s), rnay not be
elected as a delegate or alternate at that level pledged to that presidential candidate (including
uncommitted status). (Rule 12.E. & Reg. 4.24.)

(d) The failure of a presidcntiat candidate to rcspond with the list of approved delegate and alremate
candidates by the dcadline is decrned approval unless otherwisc notificd. (Rule 13.D)

(e) The State Party shall providc the State Board with the lists of approved dclegate and alternate
candidates no latcr than 5:00 p.m. on February 18, 2020.

(f) The State Party must certify to the RBC whether a presidential candidate has used their best
efforts to submit a list of delegate candidates who nteet the affimrative action considerations within
three days ofreceiving the list ofapproved delegate candidates.

6. Primary Ballot:

(a) The State Board or each Local Board, whichever applies, shall prepare a list       of all eligible
candidates for district delegate and cerlify to the State Cor.nmittee.

(b) The name of each such candidate for district delegate shall appear on the Primary ballot under,
or next to, or under or adjacent to the name ol, and reflect the candidate's pref-erence fbr, the
Presidential Candidate to whorn such delegate or altemate candidate has pledged sLrpport, together
with an indication of each candidate's gender by the designation "(M)" or "(Fj" or ..(NB)',
immediately follou'ing the narne of the candidate. (Rule t6.C') The baltot shall indicate tl-re number
of delegates to be elected from the Congressional District. There shall be a lever or other
comparable mechanism next to the name of each candidate for district delegate or, in the case of



                                                                                                   15
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 16 of 65




paper ballots, a space next to the name of such candidate, so that each Primary voter shall be able
to indicate a preference for the candidates ofhis or her choice.

7.   Allocation omorrg Presidentiul Candidates:

(a)   A   Presidential Candidatc who docs not receir"c thc Threshold Pcrcentage           of   15%   in   a
Congressional District shall not bc eligiblc to receive any district delegates in that Congressional
Drstrict. lf only one Presidential Candidate reaches thc Threshold in the Congressional District,
then that Presidential Candidate shall be entitlcd to all district delegates in the Congrcssional
District.

(b) To cnsure thc district-lcvel delcgates arc cqually dividcd between mcn and worren (determined
by gender self-idcntification) delcgatc positions within cach district will bc dcsignated by
presidential preferencc beginning with the highest r,ote-getting prcsidential prefcrence. This
assignment of dclegate positions will continuc with the next highcst vote-getting prcferences in
descending order, with positions assigned to either malc and female alternating by gendcr as
mathcmatically practicable, until the gender of each position has been assigned. ln the case olnon-
binary gender delegates, they shall not be countcd in either thc malc or f-ernalc category and the
remainder of the delegation shall be equally dividcd. (Rule 6.C., Rule 6.c.1 & Reg. 4.10)

(c) In order to proportionally allocate thc correct nurnbcr oldelcgatcs to each candidate, thcsc stcps
must be followed.

(i) Convert the percentage of the vote each candidate received into decimals to the thousandth place
(three digits after the decimal point).

(ii) Multiply the decimals by the number of delegates being allocated in the congressional district.

(iii) Take the u'hole number (do not round up)    each candidate is left with and allocate that number
of delegates to thern.

(iv) If the number of district delegates in a Congressional District thus allocated is less than the
number of delegates for that Congressional District, then the State Chair shall allocate any
remaining delegates, one at a time, to the eligible Presidential Candidates based on the fractional
remainders, starling with the eligible Presidential Candidate who received the largest fl-actional
remainder and proceeding in descending order untrl alI remaining delegates have been allocated.

8. Equal Division oJ'District Delegates:

(a) Thc district-level delegates as a whole, and within each Congressional District, shall be equally
dividcd by gender insofar as lnathematically practicablc. To assure such equal division among
district- level dclegatcs as a whole. the allocation sct fbrth in paragraph I of section B of this par-t
shall dctermine the gender division betwccn males and f-en,alcs in each of Congressional District,
such allocation having been made by lot to set the gender pref-ercncc in the first Congressional
District to which an odd number of dclegatc positions is apporlioncd undcr paragraph 1 of scction
B of this Part and thereafter alternating the advantaged gcnder in cach succceding Congressional
District having an odd nuntber of delcgate positions. ln the casc of gender non-binary delegates.
they shall not be counted as eithcr a male or fcmale. and the remainder of thc delegation shall be
equally divided by gender. (Rule l6.C)




                                                                                                     t6
   Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 17 of 65




(b) To assure equal division within each District, delegate positions will be assigned (i) in
Congressional Districts with an even number of delegates (A) first to the candidate fbr delegate
who receives the highest vote total among those pledged to the Presidential Candidate who receives
the highest vote total in the District and (B) thereafier, alter-nating by gender, first to the next highest
vote-getter among delegate candidates pledged to the highest vote-getting Presidential Candidate
and then to the top vote-getters among delegate candidates fbr the next highest vote-getting
presidential preferences in descending order until all positions are assigned; and (ii) in
Congressional Districts with an odd number of delegates (A) tirst to the candidate fbr delegate who
receives the highest vote total arxong those pledged to the Presidential Candidate who receives the
highest votc total in the District unless such candidate for dclcgate is ofa gendcr disadvantagcd in
that District, in which event the candidate for dclegatc of the advantagcd gender with the highest
total arnong those pledged to thc Presidential Candidate u,ho receives the highest votc total in the
District and (B) thereafter, alternating by gcnder, first to thc highest votc- gcttcr among dclcgate
candidates plcdged to thc highest vote-getting Prcsider-rtial Candidate and then to the top vote-
getters alnong delegate candidates for the next highcst vote-getting prcsidential pref-crcnces in
descending order until all positions arc assigned.

(c) If a Presidential Candidate appcaring on the Primary ballot withdraws his or her candidacy
aftcr March 3, 2020, the Statc Chair shall allocate district delegate s to that Presidential Candidatc
as if such Candidate had not withdrawn.


9. IJnfilled District-Level Positions'.

(a) If a Presidential Candidatc is entitlcd to lnore district delegatcs within a Congressional District
than there were candidates for delegate pledged to that Prcsidential Candidate on the ballot in that
District, tlten prior to the selection of Party Leadcrs and Electcd Otllcials at the 2020 State Party's
Convention, the rnernbers of the Statc Cornmittcc who reprcscnt that Congrcssional District shall
fill the positions in post-Primary caucuses held upon ten (10) days'writtcn notice from the State
Chair in conformity wrth the provisions of section B in Part One of this Plan. The post-primary
caucus will occur as the first order of business at the State Convention or at a meeting prior to the
State Convention.

(b) To be eligible to be elected as a district delegate to a position unfilled in the Primary, an
individual must be an enrolled Democrat in that Congressional District w,ho files a Statement ol
Candidacy at the State Committee Office, 420 Lexington Avenue, Ste. I 613 New York, NY I 0l 70,
complying with paragraph 3(b) of this section pledging sllpport for the Presidential Candidate
entitled to the delegate position. Such a Statement r.t.tust be filed at the State Committee Office no
earlier than the day after the Presidential Primary and received at that Office no later than seven (7)
days prior to the date of election to select delegates for the unfilled positions. An in<lividual may
file such a Statement regardless of whether that inilividual f rled a Statement of Candidacy to qualify
for the Prirnary ballot or a pledge of support fbr a difl-erent Presidential Can<iidate, but the
provisions of paragraphs 3(c) through 3(e) of this section shall otherwise apply.

(c) No later than 5:00 p.m. two days prior to the date of the election, as established in Section B.10
(a) of this Pam, the State Chair shall submit a Candidate List at the State Committee Office ro each
Presidential Candidate entitled to an unfilled delegate position. The Presidential Canilidate may
reject any candidate appearing on the Candidate List as not being a bonct /irle supporler of that
Presidential Candidate by notifying the State Chair at the State Committee Office of any such
rejection no later than one ( 1) day prior to the date of the election, as establisheil in Section B.l0(a)
of this PaI1, and shall be no later than the day prior to the Spring Meeting of the New York State


                                                                                                        !7
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 18 of 65




Democratic Committee which will be held in May 2020. provided that the Presidential Candidate
may not reject such candidates unless there remain: (Rule I 3.D.2)

        (i) At least thrce (3) candidates for cach position to bc flllcd and

        (ii) the candidates are sufficicnt to assure that thc Presidential Candidate's delegates in that
        District are equally divided by gender with a variance no greatcr than one.

(d) The failure ofa presidential candidate to respond with thc list ofapproved delegate and altcrnate
candidates by the deadlinc is dcemed approval unlcss otherwisc notiflcd. (Rule l3.D)

(e) District lcvel delegatcs and altematc candidates removcd fion, the list of bona fide supporters
by a presidential candidate. or that candidate's authorizcd rcpresentative(s), may not be elected as
a delegatc or alternatc at that levclpledged to that prcsidential candidate. (fuie l3.E & Reg. 4.241

(fl The Statc Chair shall appoint a person to convcuc and preside at each caucus this paragraph
requires ("Caucus Chair"), and, after notifying the candidatcs u,ho have been rcjcctcd, the State
Chair shatl certify to the Caucus Chair the names of all candidates fbr district delegate who are
eligiblc under this scction to bc clected to an unfllled position. Thc provisions of paragraphs 6(b)
and 6(c) in section D of this Part shall apply to the conduct of ths caucuses as if written for them.

10. Certification: Within twenty-one (21) days oltheir selcction, the State Board of Elections or
Local Board, whichever applies, shall certify thc results to the Statc Chair, who will then deliver to
thc DNC Sccretary thc names of the candidatcs who are elcctcd to fill the positions of district
delegate allocated to each Presidential Candidate.

SECTION C. Selection of Automatic Delegates

1. Automatic Party Leaders and Elected Official Delegates: On or before March 6,2020,the DNC
Secretary shall confim to the State Chair the following automatic party leaders and elected officials
as delegate members of the Delegation: (Call t.J)

(a) The Members of the Democratic National Cornmittee who legally reside               in the State as
confinned by the DNC Secretary;

(b) The Democratic Members of the United States Senate and Democratic Members of the United
States House of Representatives from this State;

(c) The Democratic Governor; and

(d) One Distinguished Party Lcader.

2. Certiiication: The State Democratic Chair shall ccnify in u'riting to thc Sccretary of the DNC
the presidential prefcrence of Ncw York's automatic delegatcs tcn (10) days afier thc completion
of New York's Delegatc Selection Proccss.

3. Elected Pledge Delegates: An automatic delcgatc may run and bc elected as a pledged dclcgate,
and if thcy are elected and certified as a plcdgcd delegatc, the individual      will not servc as an
automatic delcgate at the National Convention. (C'all I.J)




                                                                                                    18
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 19 of 65




 4. Equal Representation: For pulposes of achieving equal division between delegate rnen and
 delegate women within the state's entire convention delegation (determined by gender self-
 identification), the entire delegation includes all pledged and Automatic delegates, including those
 who identify as male or female. (Rule 6.C & Reg. 4.9)

 SECTION D. Election of Pledged Party Leader and Elected Oflicial Delegates

 l. Eligibility:An individualmay be sclected as an PLEO dclcgate underthis section regardless of
 whether the individual previously filed a Statement of Candidacy fbr a diff'erent position as delegate
 or otherwisc submitted a pledge of support for a Presidential Candidate. To be eligible to be elected
 as a pledged party leader and electcd official delegate at thc State Convention, an individual must:
 (Call I.J)

 (a) Be an cnrolled Democrat currently holding a Dernocratic Party position or elective public officc
 in the State of Ncw York

(b) File a Staternent of candidacy in confonnity u,ith paragraph 2 of this sccrion;

(c) Not be rejccted by his or her preferred Presidential Candidatc under paragraph 3 of this section;
and (d) Not be disqualified under paragraph 4 of this sccrion.

2. Ststements   of Candidacy:

(a) Each party leader and         elected officiat who w'ishes      to be considered by the State
Convention for election as a pledged party and elected otficial delegate shall file a Statement of
Candidacy at the State Conrmittee Office ar 420 Lexington Avenue, Ste. l6l3 New york, Ny
10170 or emailed to delegates@nyderrs.org. Such statement must be received at the State
Committee Office no earlier than January 2,2020 and no later than 5:00 p.m. on April 12,2020.
Such fotrs can be accessed at the State Party's website or at the State Committee Office.

(b) In addition to the information required in paragraph 3(b) of section B of this Paft, the Statement
of Candidacy shall include the party or elective public office helcl by the candiclate. Statements of
candidacy must include a pledge of support for a singular presidential pref'erence. (Rute 10.A.3)
Statements of candidacy may be accepted irnrnediately post-primary election.

(c) A person is eligible for election as a pledged party leader and elected official delegate regardless
of whether he or she filed a Statement of Candidacy lbr another category of delegite or altemate
or a pledge ofsupport for a different Presidential Candidate. The provisions ofparagraphs 3(c) an{
3(e) of Section B of this Paft shall other-wisc apply.

3. Right of Rejection:

(a) No later than 5:00 p.m. on April 21,2020 thc State Chair shall delivcr a Candrdate List at the
State Committce Office to each Presidcntial Candidatc who is cntitled to reject any pledged parly
and elected official delcgates.

(b) A Presidential Candidate may rcject any candidate fbr pledged party and electcd official
delegate appearing on the Candidate List as not being a hona ficle supporter of that Prcsidential
Candidate by fiting a u'ritten rejection with the Statc Chair at the State Committcc OfIcc no later
than 5:00 p.rn. on May 9, provided that a Prcsidential Candidatc rnay not reject a candidate lor
pledged party and elccted official delegate unless there rernain at least two (2) candidates for each

                                                                                                     t9
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 20 of 65




such position  to which the Presidential Candidate is entitled. An additional oppoftunity for
Presidential candidates' right of review will occur afier all district-level delegate elections have
occured if a special post-primary caucus. as detailed in Section B.l0 of this Part, is required.

(c) National convention delegate and alternate candidates removed from the list of bona fide
suppofters by a presidential candidate, or that candidate's authorized representativc(s), may not bc
elected as a dclcgate or alternate at that level plcdgcd to that presidential candidate (including
uncommitted status). (Rule 12.E. & Rcg. 4.24.)

(d) The failure of a presidential candidate to respond with the list of approved delegate and altemate
candidates by the dcadline is deemed approval unlcss othcrwise notified. (Rule l3.D)

4. DisqualiJicstion: Any candidate for pledged party leader and elected     olficial delegate who files
a timely Statemcnt of Candidacy pledging suppoft to a Prcsidcntial Candidatc entitlcd to rcccive
one or more such delegates and who is not rejcctcd by his or hcr prcfbrrcd Prcsidcntial Candidatc
shall appear as such a candidate on thc ballot at thc Statc Convcntion unlcss thc Presidential
Candidatc to whom the individual is plcdged withdrau's as a Presidential Candidate befbre the
elcction of such delegates.

5. Allocation among Presidential Candidates:

(a) To be eligible for an allocation of onc or lnorc plcdgcd party lcadcr and elected official
delegates, a Presidential Candidate (i) rnust have recei'n'ed at least the 15%, Thrcshold Pcrcentage
of the total statewide votc cast for all Presidcntial Candidatcs and (ii) must not havc withdrawn as
a Presidential Candidate. If only one current Presidcntial Candidatc reached the Threshold
Percentage in the State, such Presidential Candidate shall be entitled to all pledged party leader and
elected offi cial dclcgates.

(b) In accordance with paragraph l(e) of Section C of Part One of this Plan, the Statc Chair shall
allocate the pledged party leader and elected official delegates among eligible Presidential
Candidates in the same manner based on the total votes cast in the State for all such eligible
Presidential Candidates as used in allocating at-large delegates under paragraph 8 of Section B of
this Part.

(c) In allocating pledged party and elected official delegates to each eligible Presidential Candidate,
the State Chair shall take account ofthe division by gender ofthe district delegates pledged to that
Candidate.

6. Procedures st the State Convention:

(a) The State Chair shall appoint a Nominating Committee. of ',vhich the State Chair shall be chair,
comprised ofat least seven persons, including (i) at least one (l) representative oleach Presidential
Candidate entitled to receive delegates at the State Convention, such representative to be designated
by the Presidential Candidate, and (ii) at least three (3) representatives of the Afllmative Action
Committee established in accord u,ith Parr Four of this Plan.

(b) The State Convention shall consist of the members of the State Cornmittcc clccted in each
Assernbly District in conformity with thc Procedural Guarantccs sct fbrth in Part One of this Plan
cither (i) at the Dernocratic primary election held Aprit 28,2020 or (ii), in the case of a vacancy
arising thereafter. by thc State Committee in accordancc with thc State Party Rulcs. Thc State Chair



                                                                                                    20
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 21 of 65




 shall appoint a credentials committee comprised of at least three persons to certify the credentials
 of the State Committee members.

 (c) The following procedures shall govem the election of delegates and altemates at the State
 Convention, which is held in May 2020:

(i) No less than forty perccnt (40%) of thc members of the Statc Commirtce present in person or by
proxy shall constitute a quorum. Less than a quorum may adjourn the Convention and notice of
 such adjoumment shall be givcn in the same manner as notice of thc meeting.

(ii) The members of the State Committec in each Assembly District shall havc weightcd votes
proportional to the Democratic voting strength based on the votc fbr the Dentocratic candidate for
Governor in such District in the 201 8 gencral election pursuant to the Statc Party Rulcs.

(iii) The use of proxies shall be limited as follows: A duly accrcditcd State Committec member,
may designate in writing anothcr duly accreditcd member olthe State Cornrlittee, who is ro vote a
non- transferable proxy at the Convention. provided that no mcmbcr of thc State Committee rnay
hold morc than onc ( l) proxy at a tirnc.

(iv) The State Chair shall establish the balloting fbnnat and proceriurcs fbr the Convention. The
balloting format and procedures shall be consistent with this Plan and fully described in the noticc
of the State Convention that is sent by the State Chair.

(v) Voting for delegates or altemates at the Convention shall be done only at public meetings
conlplying u'ith the provisions of Part One of this Plan, including that no ballots shall be conducted
in secret.


7. Voting at the State Convention..

(a) On or the day prior to the Spring Meeting of the New York State Democratic Committee, which
will be held in May 2020, the Nominating Comrnittee shall certify the ballots to be used by the
State Convention for the election of such delegates. The Norninating Committee shall have no
authority other than to assure that such ballots confbrm to the requirements of these Rules. The
State Convention shall elect all pledged pafty leader and eleoted offlcial delegates to which each
Presidential Candidate is entitled from the list that the Nominating Comrnittee cer-titles.

(b) ln the electing plcdged party lcadcr and clected offlcial dclegatcs, the State Convenrion shall
give priority of consideration in the following ordcr to: (i) Dernocratic big city mayors and State-
wide Democratic electcd officials; (ii) Dcmocratic Statc legislative lcadcrs, (iii) Democratic Statc
lcgislators; and (ir') otltcr Statc, county and locaI clectccl Democratic officials and party leaders.
This paragraph shall not bc read to mandate the choice olany specific individual. nveiy eitbr-t strall
bc madc to achieve equal division betu'een mcn and women and this Plan's rcprcscntational goals
in electing the pledged party lcader and clccted otficial dclegatcs. Automatic delegatcs who choose
to run for PLEO dclegatc will be given equal consideration to big city mayors and statcwidc elected
officials.

8. Certification: Within tcn (10) days of their clcction, the State Chair shall cerrrfy ro the DNC
Secretary the namcs of the persons elected to serve as pledgcd party and elcoed of1lcial delegates
and their preferred Presidcntial Candidate.



                                                                                                  21
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 22 of 65




SECTION E. Election of Pledged At-Large Delegates and Alternates

l. Eligibility: An individual rnay be selected as a at-large delegate under this section regardless of
whether the individualpreviously frled a Statement of Candidacy fbr a difl'erent position as delegate
or otherwise submitted a pledge of support for a Presidential Candidate. To be eligible to be elected
as a pledged at-large delegate or alternatc, an individual must:


(a) Be a registered voter residing in Ncw York State and an enrolled Dcmocrat;

(b) File a Statement of Candidacy iu conformity with paragraph 2 of this scction that must include
a plcdge  of support for a singular presidential preferencc;

(i) The statement of candidacy designates   a singular presidential preference and that this pret-erence
tnay be rnodified by subrnitting an updated ptcdgc prior to thc dcadline. (Rule t 3.A   &   Reg. 4.22)

(c) Not be rejected by the Presidential Candidate of his or her choice Lrndcr paragraph 3 of this
section; and

(d) Not otherwise be disqualified under paragraph 4 of this secrion.

 2. Statements of Candiducy.

(a) Each individual who wishes to be considered by the State Committee for election as a pledged
at-large delegate or altemate shall file a Statement of Candidacy at the State Committee Office.
The statement must be hand delivered, marled, emailed to delegates@nydents.org, or faxed (646-
597-6195). Such Statement of Candidacy shall be received at the State Commirree Office no earlier
than January 2,2020 and no later than 5:00 p.rn. on April 12, 2020. "State Committee Office"
means the New York City office of the State Committee at 420 Lexington Avenue, Ste. l6l3 New
York, NY 10170 or such other publicly announced address locater1 in New York where the State
Committee maintains its principalplace of business. The filing for all delegate positions shoultl be
done at the same tirne. Such forms can be accessed at the State Party's website or at the State
Committee Office.

(b) In addition to the information set forth in paragraph 3(b) of section B of this Part, the
Statement of Candidacy shall also include any relevant status infomlation concerning the candidate
and any pafty or public office held by thc candidatc.

(c) A person is eligible for election as an at-large delegate regardless of whctl.rer he or she filed a
Statement of Candidacy fbr another category of a delegate or a plcdge of support tbr a dtfferent
Presidential Candidate. A candidate tbr pledged at-large delcgate who fails to bc elecred to thar
position shall be considered a candidate for plcdged at-large altcrnate unless his or hcr Statemcnt
of Candidacy otherwise dirccts. The provisions of paragraphs 3(cl) and 3(e) of Section B of this
Part shall otherwise apply.

3. Right of Rejection:

(a) No later than 5:00 p.m. on April 21,2020 the Statc Chair shall submit a Candidate Lisr at the
State Committec Officc to each Presidential Candidate who is entitlcd to reject any plcdged party
and elected official delcgates.




                                                                                                    22
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 23 of 65




(b) A Presidential Candidate may reject any candidate fbr pledged at-large delegate or alternate
appearing on the Candidate List as not being abona,/ide suppofter of that Presidential Candidate
by filing a written rejection with the State Cl-rair at the State Comrnittee Of1lce no later than 5:00
p.m. one (l) day prior to the State Convention, provided that a Presidential Candidate may not
reject a candidate for pledged at-large delegate or altemate unless there remain at least two (2)
candidates for each such position to which the Presidential Candidate is entitled. An additional
opportunity for Presidential candidates' right of review will occur alter all district-level delegate
elections have occurred if a special post-primary caucus, as detailed in Section B.l0 of this Part, is
requircd.

(c) National convention delegatc and alternate candidates      rcr-r.rovcd tiom tl-rc list of bona fide
supporters by a presidential candidate. or that candidatc's authorizcd rcprcsentative(s), may not be
clected as a dclegate or altcrnatc at that level pledgcd to that prcsidcntial candidate (including
uncommittcd status). (Rule 12.E. & Reg. 4.24.)

(d) The failure ofa presidential candidate to respond with the list ofapproved delegate and alternate
candidates by the deadline is deemed approval unless otherwise notified. (Rule l3.D)

4. DisqualiJication: Each candidate for pledged at-large delcgatc and altcmate who fi[es a timely
Statement of Candidacy pledging support to a Presidential Candidatc cntitlcd to reject such a
dclegate or alternate and who is not rejected by that Presidcntial Candidatc shall appear on the
ballot at the State Convention as such a candidate unless their prefened Presidcntial Candidate
officially withdraws before the clcction of such delegates and altemates.

5. Allocation an ong Presidential Candidates:

(a) To bc cligible for an allocation of one or more at-largc dclcgatcs and/crr altcrnatcs, a
Presidential Candidate (i) must havc received at least thc Thrcshold Percentage of fiftcen pcrcent
(15%) of the total statewide votes cast for all Presidential Candidates at the Presidcntial Primary
Elcction or (ii) if no Presidcntial Candidatc receivcs at least frfteen pcrccnt (15%) of thc votc iu
such unit, the threshold shall be halfthe percentage ofthc vote received in that district by the front-
runner (Rule l4.F) and (iii) must not have withdrawn as a Prcsidential Candidate.

(b)  Notwithstanding the provisions of paragraph 5(a) of this section, cach Presidential
Candidate who is entitlcd to one or more delegates and who would not otherwise be entitled to an
alternate position shall be entitled to one at-large altemate.

(c) The State Chair shall allocate first the pledged at-large delegates and then the pledged at-large
alternates among the eligible Presidential Candidates in the saure nranner the State Chair employs
in allocating the pledged party and elected official delegates under paragraph 5 ofSection D ofthis
Part, except that in allocating the at-large alternates among eligible Presidential Candidates, the
State Chair shall subtract from the total number of such alternates the nurr.rber of alternates allocated
under paragraph 5(b) of this section (D). In allocating pledged at-large delegates and alternates to
each eligible Presidential Candidate, the State Chair shall assign the positions rvith the goal of
equalizing the gender ofthe total nurnber ofdelegates and alternates pledged to such Candidate. If
a presidential candidate is no longer a candidate at the time of selection of the arlarge delegates.
then those at-large slots that would have been allocated to the candidate will be proportionally
divided among the rernaining preferences entitled to an allocation. (Rule I l.C).




                                                                                                     23
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 24 of 65




6. Procedares at the State Convention'. The procedures in paragraph 6 of section D of this Part
shall govern the election of pledged at-large delegates and alternates by the State Convention,
which will be held in May 2020.

7. Voting at the State Convention:

(a) Up until the day prior to the Statc Convention of the Ncw York State Dernocratic Comrnittee.
the Nominating Committee shall certify the ballots to bc uscd by the State Convcntion for thc
election of pledged at-large delegates and alternates. Whcn presenting its list of nominees fbr at-
large delegates and alternates to the State Convention. the Nominating Committee shall also
distribute a demographic analysis, by prcfcrcnce for Prcsidcntial Candidate, of thc district delcgates
and altematcs and thc pledgcd party and elccted ollcial delegates. Thc analysis shall also include
a comparison of the entirc delegation (elcctcd prior to thc at-large clcction process) with the
statewide representation goals set forth in Scction D of Pan Four of this Plan. After thc clcction of
all other delcgates to bc elcctcd at thc Convcntion. the State Convention shall elect all at-large
delegates and altemates to which each Presidentral Candidatc is entitled from the tist that the
Nominating Committec cerrifi cd.

(b) In electing at-large delcgates and alternates, the Statc Convention, which w,ill be held in May
2020, shall implcment thc eqr.ral division rcquirement ol paragraph 2 in section A of this Part. In
addition, the Convention shall, ii after a revicw of the analysis referrcd to in paragraph 7 (a) of this
Section E, it remains necessary to fulfill thc State Party's represcntation goals set forth in part four
of this plan, give priority of consideration to African Arnericans, Latinos, Asian/Pacific Arnericans.
Native Atnericans, persons with disabilities, and lesbian, gay. biscxual. and transgender persons.
In order to continue thc Dernocratic Parly's ongoing efforts to include groups historically undcr-
representcd in the Democratic Party's affairs, priority of consideration shall bc given other groups
by virtue of status. Consistcnt with and subject to such eflbrts. every effort shall be made to allocate
the at-large delegates as a whole, and the at-large alternates as a whole, among thc following three
geographic areas: (i) the City of Ncw York (specifically, Congressional Districts 5 through l6); (ii)
Long Island and the Lower Hudson Valley (Congressional Districts I through 4 and 17 through
l8); (iii) and Upstate (Congressional Distncts l9 through 27). Delegates and alternates are to be
considered separate groups for the pulposes of equal division and full participation. (Rtrte 6.C.1,
Rule ll.A, Reg. 4.9, & Reg. 1.20)

8. CertiJicatior: Within ten (10) days of their election, the State Chair shall certify to rhe DNC
Secretary the names of the persons elected to serve as at-large delegates and alternates and their
preferred Presidential Candidate.




                                                                                                    24
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 25 of 65




                                                Part Four
                              AFFIRMATIVE ACTION PLAN
                        AND OUTREACH AND INCLUSION PROGRAM

SECTION A. Statement of Purpose and Organization
In order that the Democratic Party at all levels bc an open Party, which includes rather than cxcludcs
peoplc from participation, a program of cff-cctive atllrmatire action is hereby adopted and willbe
implemcnted by New York. (Rules 5.A. and 6.4)

1. Objectives:


(a) The State Party is committed to help achicvc full participation of groLrps who have historrcally
been explicitly denied the right to vote or who have bccn subjcctcd to discriminatory and
cxclusionary practices that havc denied them voting rights and full parricipation in the delegate
selection proccss and other Party meetings, events and elections, along with other groups who are
also underrepresented in Party affairs. This Plan is dcsigncd to cncourage participation and
represcntation of all Democrats in the sclcction of dclegates and alternates to the 2020 Dernocratic
National Convention, including African- Amcricans, Latinos, Asian/Pacific Americans, women,
Native Atnericans (individuals idcntifying as Native American will bc asked to provide their tribal
affiliation), youth (persons under 36 years of agc at thc time of the election), persons over 65 years
of age, persons of low and modcrate income, workers, persons with a high school education or less,
persons with disabilities, lesbians and gays. bisexuals and transgender persons, rural Deurocrats,
and ethnic and other groups historically underrepresented in Parly affairs. The State Pafty will
make accommodations to facilitate greater pafiicipation by people with disabilities including
at voting sites and voter registration. This goal shall rTot be accon-rplished either directly or
indirectly by the imposition of mandatory quotas at any level of the delegate selcction process.

(b) The State Party will          encourage greater participation               by the Affirmative   Action
constituencies identified above by actively engaging these groups to attend the seminars and
workshops identified in Section C. The Media Plan will also focus on these constituencies. The
Stat Party will engage with local advocacy groups to cnsure full participation.

2. Structure of Organization'.

(a) The Affinnative Action Cornmittec. the r.nernbership of which is set fbrth in Appendix A to this
Plan and which the State Chair appointed on or before April 25,2019, shall be responsiblc for
implernenting this Part Four. The State Committee shall providc financial and staff support for the
Affinnativc Action Comrnittcc to thc grcatcst cxtcnt fcasiblc, including, but not limitcd to, thc
Affinnative Action Committee's use of the State Cornmittec stalf and facilities upon consultation
with the State Chair. (Rule 6.F & Reg. 2.2)

(b) Each Den.rocratic Counry Committee in the State shall appoint a liaison who will consult with
members of the Affirmative Action Committee about implementing this plan for the county. The
Affirmative Action Conrmittee shall assist all local party organizations in carrying out this Plan.
The Affirmative Action Committee shall design a uniform procedure fbr reporting by the county
liaisons to ensure that the impler-r-rentation of this Plan   car.r   be verified.

SECTION B. Efforts to Publicize the Delegate Selection Process

l. Affirmative Action Committee:


                                                                                                        25
     Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 26 of 65




(a) The Affirmative Action Cor.nmittee organized on March l.20l9 and began discussing of the
Delegate Selection Plan and implementation of the Plan as a whole.

(b) An Affirmatrve Action Committce shall be appointed by the State Den'rocratic Chair. (Rule 6.F)

(c) The State Democratic Chair shall certify in writing to thc Rulcs and Bylaws Committee of the
Democratic National Committec the compliance of the State's Affirmative Action Committee with
Rules 5.C, 6.,4 and 7, and submit the nanres. demographic data and contact intbrmation of the
members no latcr than l5 days after their appoint:ment. (Reg. 2.2.J)

(d) The Committee shall consist of members who are regionally diverse and represcnt the
Democratic constituency groups set forth in thc Introduction to thc Afllrmative Action Plan and
Outreach and Inclusion Program. (Rule             l.F) The rcsponsibilities   of, the Affirmativc Action
Comrnittee include:

(e) Financiai and staff support for the Affirnrative Action Comrnittec shall be providcd by thc Statc
Party Committcc to the greatest cxtcnt feasible, including, but not Iimited to, making available on
a priority basis, the Statc Party staff and voluntccrs, and covcring all rcasonablc costs incurred in
carrying out this Plan. (Rule l.F)

(f) Implernentation of the Affinnative Action Plan and Outreach and Inclusion Program shall begin
on September 8.2019 and will continue through the end of the delegate selection process. (Rule
1.F)

(g) Helping develop and design the Affirmative Action Plan and Outreach and Inclusion Program
and making recommendations to the State Dentocratic Chair

(h) Directing the implementation of the Affirrnatir,'e Action Plan and Outreach and Inclusion
Program

(i) Implementing a specific outreach and financial assistance program for persons            of low and
moderate income to encourage their participation and representation in the delegation

()   Ensure that district lincs   will not discrirninate against rninorities and women

2. Press Conferences:

(a) On or before October 15,2019, the Statc Chair rvill hold an initial press conf'erence to articulate
the goal of the election of a broadly based and representativc Delegation. Efforts will be rnade to
have prominent Dentocratic elected officials attcnd this prcss cor.rf'erence as a further demonstration
of the importance that should be attached to this goal.

(b) The initial prcss confercncc will be followcd by a serics olrcgional prcss releascs by the State
Chair and/or prominent State or local Democratic elected officials to ensure rnedia coverage in all
television districts in the Statc. Press relcascs will bc issLred to at lcast thc following areas or thc
surrounding regions: (i) Albany; (ii) Buffalo; (iii) Ncw York City (also covering the tclevision
districts of Westchester, Nassau and Suffolk counties); (ir,') Rochester: (v) Syracuse; (vi) Utica;
(vii) Binghamton; (viii) Plattsburgh; and (ix) Watcrtown.

3. Mailings'.

                                                                                                     26
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 27 of 65




(a) On or within thirty days after November I , 20 I 9. the State Chair will send a letrer to editorial
page, editors, and publishers stressing the importance of broad-based participation in the selection
process for the National Convention.

(b) Priority mailings will be scnt to the print rncdia that covcr and serve the groups set forth in
Appendix B. The target dates forthe respectivc comurcncement and completion of thesc priority
mailings are Novemb er 2,201 9 and December I 5, 2019.

(c) Periodic press releases to all media outlets set tbrth in Appcndix C shall be rssucd throughout
thc delegate selection process.

(d) On or before November 2,2019, a prcss kit will be compiled and provided to each media outlet
listed on Appendrx C setting forth (i) a summary of all pertinent rules, (ii) a map of Congressional
Districts, (iii) an cxplanation of the operation and iurportancc of the National Convcntion, and (iv)
materials dcsigned to cucourage participation by prospcctivc candidates for delegatc and altemate.

4. Media Promotion: Bilingual digital announccnlents, on multiple platfonns,      will be made in
English and various other languages will be prcparcd and distributcd throughout the Statc to inform
the public how, when and where to participate in the dclegate selection process and how, when and
where to register to vote and to enroll as Dcmocrats.

5. Brochure'.

(a) On or before Novernber 2,2019, a special brochure u,ill be produced that will explain to the
general public the delegate selection and affinnative action procedures for the National Convention.
The brochure will cite and describe this Plan, relevant State statutes, and the State Party Rules, and
will contain a clear and concise statenrent of how Democratic voters will be eligible to vote and
becotne a delegate, the tirr-re and location of each stage of the delegate selection process, and where
to get additional infonnation. The brochure will be produced in sufflcient numbers and rvill
continue to be distributed and/or be available throughoirt all stages of the delegate selection process.

(b) The information set fbrth in the brochure will also be rr,ade available in other languages where
the Affinnative Action Committee deems the sarne to be necessary or appropriate. The State
Committee shall take all feasible steps to encourage literature to be in l2 to l4-point print, and
available in altemative media such as tape, Braille and other accessible means.

SECTION C. Efforts to Educate on the Delegate Selection Process

7. Seminars and Workshops:
(a) For thc purposc of acquainting thc public with the delcgatc selection process, thc Afllnnative
Action Committce shall conduct seminars and workshops about thc delegate sclcction process, and
schedule them for times and places designed specifically to reach the groups especially targeted for
outreach.

(b) Between September 1,2019 and Dccember 15,2019, statc commiuee or affiliated counry
organization will hold at least onc such major workshop in cach borough in Region 1 (the City of
New York) and in each of the other eler.'cn ( I I ) regions in the Statc as follows:

(i) Region 2-countics of Nassau and Suffolk.


                                                                                                     27
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 28 of 65




 (ii) Region 3-counties of Westchester, Rockland and Purnam;

 (iii) Region 4-counties of Dutchcss, Columbia, Greenc, Ulster, Sullivan      ancl orange;

(iv) Region 5----countics of Warrcn, Washington, Saratoga, Schenectady, Renssclaer, Albany, and
 Schohane:

(v) Region 6-counties of Otsego. Chenango, Tioga. Broome and Dclaware;

(vi) Region 7-counties of Hamilton, Fulton, Herkimer and Montgomery;

(vii) Region 8-counties of Jefferson, Leu,is, St. Lawrcnce. Franklin, Clinton and Essex:

(viii) Region 9-counties of Oswcgo, Oncida. Onondaga, Madison, Scneca, Cayuga,           and Cortland;

(ix) Region lO-counties of Allegany, Steuben. Schuyler, Tornpkins and Chemr.rng;
             .l
(x) Region  l- counties of Orleans, Genesee, Monroe, Wayne, Ontario,
Livingston and Yates; and

(xi) Region 12-counties of Niagara, Erie, wyoming, chautauqua and Cattaraugus.

(c) The seminars and workshops will be held in places such as public schools, union halls and
public buildings that wrll be accessible to persons with disabilities. Specific efTorts will be made to
direct publicity among the Parly's constituencies and publicity effons will inclLrde multilingual
infonnation. where necessary, to encourage the participation of minority groups.

(d) Seminars for local public and parly officials to explain the delegate selection process will be
held for each of the twelve (12) regions in the State in conjunction with the all-day educational
seminars that will be held for the public.

(e) The Affirmative Action Corrrmittee u,ill contact the groups set fofth in Appendix B to inform
therr of the rvorkshops and seminars and will offer further educational sessions that might be held
by the Parly at times and places convenient to the members of such organizations. Each all-day
seminar will be publicized beginning four (4) weeks in advance of the date on which the seminar
willbe held and continuing up through the date of the seminar. Special attention    will be paid to the
use ofposters and press releases for this puqlose as well as the Internet.

(f) The different workshops that will be held during the day will be repeared several times
throughout the day in an efforl to keep them small so as to encourage discussion among the
pafticipants and to enable those who come to attend each of the diffbrent workshops. The
workshops will be planned around themes including, among other things, how to obtain the
approval of a Presidential Candidate, how to bccome a nominee for delegate, and how delegates
arc selectcd. Qucstion and answer sessions wilt be an integral part olthe workshops.

2. Speakers Bureau: Voluntecrs fiom the Affirmativc Action Committec and the State Committee
who are tully familiar with the provisions of this Plan will be organized and available ro appear
before groups, as needed, to provide information on the dclegate sclcction process.




                                                                                                   28
     Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 29 of 65




3. Mailings:

(a) Mailings to Democratic public and parly officials and to the groups set tbrth in Appendix B
shall be widely utilized to infom them of the delegate selection process. These mailings will be
timed to occur befbre each stage of the delegate selection process so as to ensure marirnum success
in achicving the objcctives of this Plan. Targct timc spans tbr thc mailings will be at least ten (10)
business days before each stage ofthc delegate selection process.

(b) The Statc Committee shall take all f'casible steps to encouragc pcrsons to register to votc and to
vote as Democrats and will seek to ensure simplc and easy registration procedures.

4. Media:

The State Party shall have a Delegate Sclcction Mcdia Plan for using alI available and appropriate
rcsources, such as social mcdia, websitcs, newspapers, radio and television, to inform the general
public how, when and whcre to partrcipate in the delegatc sclcction process. Specifically, thc
Delegate Selection Media Plan will provide dctails as to hou' to qualify to run as a delegate
candidate. Regular updates should be postcd/rclcascd throughout the state's dclegate selection
process to ensure broad and tirnely covcrage and awarencss about the process to all intercsted
persons. (Rule 4.8.3 & Rule 6.D)

SECTION D. Representation Goals

l.   Goqls:
(a) Based on the exit polling data from the 2016 election, the State Party has deterrnined the
dentographic corltposition of African Americans, Hispanics, Native Americans, and Asian
Anrericans and Pacific Islanders, LGBT Americans, Persons with Disabilities, and Youth in New
York's Democratic electorate. These constituency percentages shall be established as goals for
representation in the state's convention delegation. lt is noted that certain potential delegates may
fit into more than one demographic category. The fbllorving are representation goals of this Plan
based on the analysis set lorth in Appendix D:

(i) African Americans, 20% (64 delegates and 5 alternares);

(ii) Latino,   19% (61 delegates and 5 alternates);

(iii) Asian/Pacific Islandcr Americans.   8%, (26 delegates and 2 alternatc),

(iv) Lcsbian, Gay, Bisexual & Transgendcr Arnericans,      60lo   (19 delcgatcs and   I altcmates);
(v) Persons with Disabilitics, l3% (42 delegates and 3 altcmates);

(vi) Native At.nericans, 0% ( I dclegatc and 0 alternatcs);*   ar.rd


(vii) Youth, 33% (106 delegates. 8 altcrnates): (of ail pledgcd dclegates and    alten-rates)

*Note that the numbcr of enrolled Democrats was to equal thc percentage
                                                                        of Native Arnericans in
the total New York State population.




                                                                                                      29
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 30 of 65




(b) The State Convention shall ensure that representation in the Delegation fairly reflects, consistent
with Democratic voting population as a rvhole, including Afiican-Americans,                Latinos,
Asian/Pacific Americans, women, Native Arnericans, persons under 36 years of age, persons over
65 years of age, persons of low and rroderate income. uorkers, persons rvith a high school
education or less, persons with disabilities, lesbians and gays, bisexuals and transgender persons,
rural Democrats, and ethnic and other groups historically underepresented in Party affairs, if
necessary by selecting members of those groups as at-large delegates.

(c) Use of the arlarge delegation to achieve the affinnative action goals established by this PIan
does not obviatc the need for the State Party to conduct outreach activities such as recruitmcnt,
education and training. (Rule 6.A.(3)1

2. Allocution smong Presidentisl Cundidutes'. Thc targets sct forth in this section shall apply to
the dclegates as a wholc and, separately, to the alternates as a whole. To assist the State Comrnittee
in obtaining these goals, Presidcntial Candidates shall usc their best cfforrs to etlsure that thc
delcgates plcdged to thcrn, as a group, and the altematcs pledged to them. as a group, achieve such
targets.

SECTION E. Efforts to Defrav Certain Expenses

1. Responsibilityfor Experses: Delegates and alternates to the National Convcntion     are responsible
for their own financial expcnses in attending the Convention.

2. Fun druising Assistan ce:

(a) To raise funds and/or make other financial arrangernents for the specifically designated purpose
of defraying the expenses of those delegates rvho are otherwise unable to attend and participate in
the National Convention, the State Chair will appoint a special financial aid conrmittee. The chair
of such committee shall be an individual acknor,r,ledged to be a Democratic Parly fundraiser or a
fundraiser for philanthropic enterprises. The financial aid comrnittee shall seek to raise funds and
to locate low-cost housing accessible to the National Convention site.

(b) The financial aid cornmittee, together with a subcornmittee ol the Afflrmative Action
Comrnittee (the members of which the State Chair will designate) and the State Chair (collectively
refered to as the "Financial Review Committee") will review the applications for funds subrnitted
by those delegates who, in sworn "Affidavits of Need," state that they are unable to participate in
the National Convention solely because of financial hardship. The Financial Review Committee
will award financial assistance frorn the specifically designated fund based on:

( i t The number ol applicants.

(ii) the needs ofeach applicant and
(iii) the amount raiscd for the spccifically designatcd lund.

(c) All fundraising activitics for the purpose set forth in this paragraph shall be concluded by .lune
30,2020. All applications for financial assistancc shall bc filed rTo laterthan forry-five (45) days
prior to. and the Financial Review Committcc shall makc all awards no latcr than thir-ty (30) days
prior to, the first day of the National Convention. All decisions of the Financial Rcview Comurittee
shall be final, but nothing in this scction shall prcclude an applicant frorn sccking assistance from
the Democratic National Comrnittee, the Prcsidential Candidatc to whom the delcgate or altcmate
is pledged, or other lawful sourccs.



                                                                                                   30
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 31 of 65




SECTION F. Obligations of Presidential Candidates to Maximize Participation

L Submission of Plans: E,ach Presidential Candidate shall submit to the State Chair. and implement
within this State, a statement detailing the specific steps that witt be taken to promote pafiicipation
in the delegate selection process by the groups set forth in Section D of this Plan. With respect to
individuals who have announced their candidacies fbr Presidcnt on or betbre November 15, 20 19,
such plans shall be submitted to the Statc Chair no later than 5:00 p.m. on Novcmbcr 15,2019;
with respcct to individuals who becomc Presidential Candidates alier Novembcr 15,2019, such
plans shall bc submitted no latcr than 5:00 p.ln. on thc tcnth busincss day fbllowing their
announcements.

2. Contents of Plans'. Each Presidential Candidatc shall specify the steps that such Candidatc will
takc to encouragc full partrcipation in his or her delegatc selcction process, including, but not
lirnited to, the following:

(a) Each Presidcntial Candidate shall appoint a liaison for thc Statc who   will   bc available to consult
with and coordinate the Candidate's activities with thc Affinnativc Action Committee and with thc
Delegatc Selection Liaison appointed by cach Democratic Ciounty Committee pllrsuant to this Plan.

(b) Each Presidential Candidate shall work with the State Party in producing and distribLrting
infomation explaining to the general public the delegate selcction procedures that the Presidential
Candidate will take in thc State in screcning candidates for dclcgate and alternate positions and in
the slate-making process.

(c) Each Presidential Candidate shall collaborate with the State Party as a part of its educational
seminars, which seek to encourage the candidacies for delegates and alternates pledged to that
Presidential Candidate of persons from arrong the National Committee's target groups. These
seminars shall be held in each of the twelve ( I 2) regions of the State set forth in paragraph I (c) of
section C of this Part.

(d) Each Presidential Candidate shall recruit, through his or her best possible efforts, women,
African Americans, Latinos, Asian/Pacific Arnericans, Native Americans, and other Democrats by
the groups set forth in Section D of this Plan.

3. Election of District-Level Delegutes:

(a) Each Presidential Candidate shall take al1 steps necessary to ensure that, in each Congressional
District, candidates for district delegate pledged to such Candidate are, as a whole, equally divided
between men and women, and subject          to that objective, tairly rellect the population of       the
Congressional District.

(b) To the greatest degree possible, each Presidential Candidate will ensure that such Presidential
Candidate's district slates of delegatcs, if taken togethcr as a statewidc group, ref'lcct those
statewide represcntation goals set forth in this Plan. Each Prcsidcntial Candidatc shall provide such
assistance as is necessary, rcasonablc. and practical to assure ballot access lbr delegate candidates
with disabilities, and to providc campaign assistance as so providcd to all othcr candidates.

(c) In thc preparation of district slates of dclcgatcs, each Prcsidcntial Candidatc shall take all
appropriate steps to cnsure:




                                                                                                       31
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 32 of 65




 (i) That each position on a slate is occupied by a candidate rvhose gender is opposite to that ofthe
 candidate in the next position on the slate; and

 (ii) That positions are allocated to rcflect thc representation goals set lbrth in this PIan.

4. Election of Pledged Party Leader and Elected oJficial Delegates & pledged At-
Large Delegates & Alternutes'.

(a) Prior to the respective nominating processes for plcdged pany and electcd official delegates and
pledged at-large dclegates and altcmates, thc State Party, in collaboration with each Prcsidential
Candidate, shall contact those groups, media and publications representing and/or reporting to
women, African Americans, Latinos. Asian/Paciflc Amcricans. Native Amcricans and other target
groups by the groups sct forth in Section D of this Plan to encouragc the candidacies of members
of groups for positions as bono ./ide sllppofiers of that presidcntial candidate.

(b) Each Presidential Candidatc that proposcs nalrcs or slatcs of candidates to thc State Convention
shall take into account the cornposition of the district delegatcs pledged to that Prcsidential
Candidate who were clccted in the Prirlary so as to assist the State Corlmittee in achieving the
reprcsentation goals set forth in this Plan. Each Presidcntial Candidatc shall rnake a good faith
effort to include persons with disabilities as candidatcs among the names or slatcs of candidates
that the Presidential Candidate proposes to the Statc Convention.

5. Reports:

(a) Not later than 5:00 p.m. on February 7, 2020 each Presidential Candidate shall file with the
State Chair at the State Contmittee Office demographic and other status infonration (including
gender, race, ethnic group, and age) of each candidate for district delegate pledged to that
Presidential Candidate in each Congressional District whom the Presidential Candi<Iate has not
rejected.

(i) The State Democratic Chair shall certify in rvriting to the Co-Chairs of rhe DNC Rules       and
Bylaws Committee whether each presidential candidate (including uncornmitted status) has usecl
their best efforls to ensure that their respective district-level clelegate candidates rneet the
affinnative action and inclusion considerations and goals detailed in the Af'firmative Action section
of this Plan within three (3) business days olreturning the list of approved district-level delegate
candidates.

(b) Not later than 5:00 p.m. on the day prior to State Conventiorr in May 2020, each Presidential
Candidate shall file with the Statc Chair at thc State Comrnittce Officc clemographic ancl other
information of the district delegates plcdged to that Prcsidcr-rtiaI Candidatc who wcre elected.

(i) The State Democratic Chair shall certify in writing to thc Co-Chairs of the DNC Rules and
Bylaws Committee whether cach presidential candidate (inctuding uncommitted status) has used
their best cfforts to ensure that thcir respective pledgcd PLEO delegatc candidates mcct the
affirmativc action and inclusion considerations and goals dctailed in the Affinnative Action secrion
of this Plan within thrce (3) business days of rctuming the list of approved pledgcd PLEO
candidates.

(c) Not latcr than 5:00 p.m. the day prior to State Convention in May of 2020, each prcsidential
Candrdatc shall file with the State Chair at the State Committee Officc demographic and other
lnfonnation of all delegates and alternates pledged to that Prestdential Candidate.

                                                                                                 32
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 33 of 65




(i) The State Democratic Chair shall cetify in writing to the Co-Chairs of the DNC Rules          and
Bylaws Committee whether each presidential candidate (including uncommitted status) has used
their best efforts to ensure that their respective at-large delegate candidates and at-large altemate
candidates meet the affirmatil'e action and inclusion considerations and goals detailed in the
Affimative Action section of this Plan r.vithin three (3) business days of retuming the list of
approved at-largc dclcgate candidatcs and at- large altcrnatc candidates.

6. Monitoring ond Reporting: The Affirmative Action Committee shall actively monitor each
Presidential Candidate's compliance with this Part and may requirc cach such Candidatc to filc
periodic reports with the State Chair. in addition to other filings this scction requires, spccitying,
among other things. the delegatc selection programs being conducted by such Candidate. the
Candidate's success in rccruiting candidates for delegatc and altcmate among by thc groups set
forth in Section D ofthis Plan and the targct groups as to rvhich and/or thc geographic areas where
the Candidatc may requirc assistancc in such rccruitment efforts. Thc Affirmative Action
Committee shall take all ncccssary stcps to ofler and providc such assistance. The Affinnatire
Action Committee shalI also ensurc that all headquartcrs and otf]ccs of Presidential Candidates
shall be accessible to persons with disabilities. Upon consultation rvith the State Chair, the
Affinnativc Action Committee may issue such public statcments as may be appropriate to promote
compliancc with this Plan, to assist rccruitrxent of delegatc and alternate candidates from arrong
the target groups, to encouragc Presidential Candidates in their rccruitment efforts, and to report on
the progress (or lack ofprogress) ofthose efforrs.

J. Fundraising Assistance:Each Presidential Candidate shall collaborate with the State Party to
assist thc financial aid comrnittce for which Section E of this Part provides. Any funds raised for
this purpose by a Presidcntial Candidate or a candidate for delegate or altcrnate shall first be
earmarked in the fund specifically for the financial aid of the delegatcs or alternates, regardless of
who they are pledged to support the Presidential Candidate who has raised the funds. The deadline
for completion of all fundraising actir,itics as set forth in paragraph 2(c) of scction E of this Pan
shall not apply to the fundraising obligations ol each Prcsidential Candidate pursuant to this
paragraph. Whilc we strongly recommend each Presidcntial Candidatc assist in this fundraising
agreement, there shall be no penalty for failrng to comply.




                                                                                                  33
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 34 of 65




                                     Part Five
                      THE DELEGATION & STANDING COMMITTEES

SECTION A. Organization of the Delegation

l. Delegation Meeting: The first mecting of the Dclcgation shall be held in May 2020 (thc "lnitial
Delegation Meeting"). The State Chair shall assure that the Delegation and each Presidential
Candidate represented in the Delegation reccivcs timcly notice olthe time, date and place of the
meeting. A quorurn at the meeting shall consist of a majority of delegates. (Call lV.E)

2. Election of the Chair: At the Initiat Delegation Meeting, the delegates shallelect a delegate to
be Dclegation Chair, aud clect such othcr officcrs as thc Dclcgation may dcem appropriate. Within
three (3) days of the meeting, the State Chair shall certily the Delegation Chair in writing to the
DNC Secretary.

3. Delegation Rules'. At the Initial Dclcgation Mccting, thc Delegation rnay adopt such rules
consistent with this Plan for the conduct of its business. as thc Dclegation may dccm appropriatc.

4. Convention Pages: At or bcfore the Initial Dclegation Mccting and fbllor,r,ing consultation with
members of thc Dernocratic National Cornmittee fl-orn this Statc, the State Chair shall appoint six
(6) individuals to serve as Convention Pagcs. Thcrc shall bc cqual division between rnen and
women. In the case of gender non-binary individuals, they shall not be counted as either male or
female, and the remainder of individuals shall be equally divided by gender. To the extent feasible,
such appointees shall reflect the representation goals set forth in this Plan. No later than within
three (3) days of the InitialDelegation Meeting, the State Chair shallcertify the Convention Pages
to the DNC Secretary. (Rule 6.C)

SECTION B. Alternates & Vacancies

l. Replacement of Pledged Delegates:

(a) A pemanent vacancy occurs rvhen a delegate resigns or dies prior to or during the National
Convention and the alternate replaces the delegate fbr the remainder of the National Convention.
Any alterrrate delegate pemanently replacing a delegate shall be of the same presidentiaI preference
(including uncommitted status) and gender of the delegate they replace, and to the extent possible
shall be from the same political subdivision within the State as the delegate. The Delegation shall
make the selection of a pennanent replacement c<.rnsistent with this provision.

(b) A temporary vacancy occurs when a delegate is to bc abscnt tbr a lirnited period of tirne during
the National Convention and an alternate tcrnporarily acts in the dclcgatc's place. Any altcrnate
who tcmporarily rcplaces a delegate must be of the same prcsidential preference (including
uncomrnitted status) as the dclegate hc/she replaces. and to thc cxtent possible shall be of the same
gender and from the same political subdivision wrthin the State as the dclegate. A dclcgatc
temporarily absent from the Convcntion may sclcct an altemate consistcnt with this provision.

(c) If a dclcgate or altcmate candidatc who has bcen clcctcd but not yet certiflcd to the DNC
Secretary rcsigns, dies, or is no longcr eligible to serve, thcn the respective presidential candidate's
authorized representative nalres the rcplaccrnent afler consultation u,ith the Statc Pany. (Rute
19.D.2)

2. Replacement of' Automatic Delegates'.

                                                                                                     34
     Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 35 of 65




 (a) Automatic delegates shall not be entitled to select a replacentent pursuant to this section nor
 shall the State be entitled to name a replacement. except in the tbllowing circurnstances:

(i) Members of Congress shall not be entitled to narne a replacentent. In the event olchanges or
vacancies in the State's Congressional Delegation, fbllowing the official confimation and prior to
the commencement of thc National Convention, thc DNC Sccretary shall recognize only such
changes as have bccn officially recognized by the Democratic Caucus of the U.S. House of
Representatives or the Democratic Conference of the U.S. Senate.

(ii) Members of thc DNC shall not be entitlcd to a replacernent, nor shall thc State be entitled to
name a replacement, cxcept in thc case of death of such delcgatcs. In the case where the State's
DNC membership changes following thc DNC Secretary's otflcial confimration, but prior to the
commencement of the National Convention, acknowlcdgemcnt by the Sccrctary of the new DNC
member ccrtification shall constitute verification       of the corresponding     change   of   automatic
delegates.

(iii) In the evcnt of a changc or vacancy in thc State's office of Governor, the DNC shall rccognize
only such changes as have been officially recognizcd by thc Dcrnocratic Govemors' Association.
(Call, IV.D.2.a)

(b) In rro case may an altcrnatc cast a vote for an automatic delegatc. (Catt, IX.F.3.e)

3. Filling Alternate Vscancies: The Delegation shall fill any vacant alternate position. The
replacement shall be of the same Presidential Candidate preference and, if possible, of the same
gender and from the same unit of representation as the alternate being replaced.

4. CertiJication: Within three (3) days of their replacerrent. the State Chair shall cerlify in writing
to the DNC Secretary each replacement of a delegate or a \.acant alternate position. Certification
r.r'ill be accepted up to T2 hours before the beginning of the Convention, and if a replacement occurs
after the 72 hours of the beginning of the Convention, the Delegation Chair will indicate the name
of the alternate casting the respective delegate's vote on the tally sheet. (Ccrll IV.D.l, Reg.4.35,
Call IX.F.3.e & Reg.5.3) \f a presidential candidate has only one alternate, ancl that alternate
petmanently replaces a delegate of the opposite gender, thereby causing the ilelegation to no longer
be equally divided, the delegation shall not be considered in violation ol Rule 6.C. In such a case,
notwithstanding Rule 19.D.(3), the State Party Committee shall, at the time of a subsequent
permanent replacement, replace a delegate with a person of the opposite gender, in order to return
the delegation to equal division of men and women. (Reg. 1.32)


SECTION C. Election of Members to Standing Committees

1.   Number & Qualifications of Committee Members:

(a) ln accord with the Party Call. this Statc shall havc ten ( l0) rnembcrs on each of the three standing
committces for the National Convention: Credcntials, Platlbrm, and Rules (collectivcly, "standing
Committees").

(b) Mernbers of the Standing Cornrnittees need not be mcmbers of the Delegation.

2. Election of Permanent Committee Members..



                                                                                                      35
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 36 of 65




(a) All Permanent Committee Members shall be elected at the National Convention Delegation
meeting for New York State. Adequate notice of tirne and place fbr the selection meeting be given

(b) The members of the standing committees allocated to State shall proportionately represent the
presidential preference of all candidates (including uncommitted status) reoeiving the threshold
percentage used in the state's delegation to calculate the at-largc apporlionment pursuant to Rule
14.E. of the Delegate Selcction Rules. (Call, Vll.C.1. & Reg. 5.7.).

(c) The presidential preference of each candidate receiving thc applicable percentage or more
within the delegation shall bc multipfied by the total number of standing committee positions
allocatcd to State. lf the result of such multiplication docs not equal 0.455 or above, the presidential
preference in question is not entitled to represcntation on the standing committcc. lf the result of
such multiplication is 0.455 but less then 1.455. the prcsidential pref'erence is entitled to one (1)
position. Thosc preferenccs sccuring morc than 1.455 but less thcn 2.455 are entitled to two (2)
positions, ctc. (Call, VII.C.2.)

(d) Where the application of this formula results in thc total allocation exceeding thc total number
of committee positions, the prcsidential candidate whose original ligure olrepresentation is farthest
fiom its cventual rounded-off total shall bc denicd that one (1) additional position. Where the
application of this formula results in the total allocatior-r falling short of the total numbcr of
committee positions, the presidentral candidate whose original figr.rre of represcntation is closest to
the next rounding level shall be allottcd an additional committee position. (Call, VII.C.3.)

(e) Standing committee positions allocated to a presidential candidate shall be proporlionately
allocatcd, to the cxtent practicable, to cach of thc three standing cornmittees. When such allocation
results in an unequal distribution of standing committee positions by candidate preference.            a
drawing shall be conducted to distribute the additional positions. (Call, VILC.4.)

(f) The delegates shall elect as the pemranent menrbers of the Standing Cou-unittees the persons
that each Presidential Candidate subn-rits to the State Chair no later the end of the state conventiorr
in May 2020 follorving the selection of all delegates and alternates, pursuant to this paragraph.
Nominations of other persons for such positions shall not be in order unless the Presidential
Candidate failed to submit any names. Presidential Candidates shall not be required to submit more
than one name for each position on a Standing Committee allocated to that Candidate.

(g) A separate election shall be conducted for membership on each Standing Cornrnittee. The
State's permanent mernbers on each such Committee shall be equally divided by gender with a
variance no greater than one, and the Variate shall not rer.nain constant tbr the three Committees.
In the case of gender non-binary delegates, they shall not be counted as either a male or female,
and the remainder of the delegation shall be equally divided by gender. (Rule 6.C) To assure such
equal division, each position on each Comrnittee shall be assigned by gender as fbllows:

(i) The first position on the Credentials Conrrnittee shall   be of a gender detennined by lot, and each
such succeeding position shall altemate betwcen the genders;

(ii) The first position on thc Platfbnn Cornmittcc shallbc ola gcnder oppositc that of the gcnder in
the first position on thc Credentials Committcc, and each succeeding position shall alternate
between the gendcrs:

(iii) The first position on the Rules Committcc shall be of thc gcndcr detemincd by lot, and eaclr
succeedlng position shall altemate between the genders;

                                                                                                     36
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 37 of 65




(h) The positions allocated to each Presidential Candidate on each Committee shall be voted on
separately, and the winners shall be the highest vote-getter(s) ofthe appropriate gender.

(i) There shall be no substitutions of permancnt mcmbers of the Standing Committccs except in the
case of death, or rejection in which event substitution shall be made in accord with scction B of this
Part and cenified in writing to the DNC Sccretary.

fi) Standing Committee members must be certificd in writing to the DNC Secretary within three
days of their selection. (Call Vll.B.3)

(k) Substitute Standing Committee members must be sclccted in accordancc with the plan and
certified to the DNC Secretary not later than 48 hours befbrc thc rcspective contmittec meets. (Call
vil.8.4)

(l) Presidential candidates uust Lrsc their best cf'forts to ensurc their rcspcctive delcgations are
cqually dividcd betwccn rnen and worrcn, and that the namcs thcy sr,rbmit will hclp achieve thc
affirmative action. outreach and inclusion goals cstablished in the Dclcgatc Selection Plan.




                                                                                                  37
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 38 of 65




                                                Part Six
                                        PRESIDENTIAL ELECTORS

SECTION A: Introcluction

New York State will select 29 persons to servc as Presidential Electors fbr the 2020 Presidential
election.

SECTION B: Selection of Presidential Electors

l.   29 Presidential Electors   will   be selectcd by thc Statc Comrnittcc Chair on June   l,   2020.

2. There will be a mee ting of the New York Statc Dcurocratic Comrnittee to bc set at a later date to
nominate elcctors for Presidcnt of thc United Statcs and Vice President of the United States.
Nominees for elector must submit a certificate of acccptance to thc State Party. The cerlificatcs of
nomination and authorization must bc receivcd at the Statc Board 73 days befbrc the general
election or by Friday, September 4,2020.

3. According to Neu,'York State Election Law, electors cannot hold a f'ederal government office.
Members of the New York State Legislature are eligible to serve as electors.

4. Presidenttal Electors are public officers and bound by New York State Public Officers Law.

SECTION C: AfJirmation

I . Each candidate for Presidential Elector shall certify in writing that they will vore fbr the election
of the Democratic Presidential and Vice Presidential nominees upon their acceptance of their
nomination to be a presidential elector. (Call VIII)

2. In the selection of the Presidential Electors, the State Party will ensure the persons selecteil are
bona fide Democrats who are faithful to the intcrcsts, wclfare. and success of the Democratic Parly
of the United States, who subscribe to the substance, intcnt and principles of the Charter and the
Bylaws of the Dcmocratic Parry of thc United States. (Call VIII)




                                                                                                        38
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 39 of 65




                                              Part Seven
                                            CHALLENGES

SECTION A. Jurisdiction & Standing

1.Challengcs related to the delegate selection process are govemed by the Regulation.s o/ the DIVC
Rules und B),low., Committee  /or the 2020 Democ'ratic lrlationul Convention (Reg. Sec'. J/, and the
"Rules of Proccdurc of the Credentials Committcc of thc 2020 Dcmocratic National Convention."
(Call Appendir A)

2. Under Rule 2l .B. of the 2020 Delegate Selec'tiort Rule.r, the DNC Rules and Bylaws Committee
has jurisdiction over challenges pertainrng to the submission, non-ir.r.rplementation and violation of
state Delegate Selection and Affirmative Action Plan and Outreach and Inclusion Program. (Ru1e
21.8 & Call Appendir A)

3. The Rules and Bylaws Committcc has jurisdiction to hear ar-rd decidc any challcngc providcd it
is initiated before the 56th day preceding the date of the commencement of thc 2020 Dernocratic
National Convention. (Call Appendir A & Reg. 3.1)

4. Challenges to the credentials of dclegates and alternates to thc 2020 Dernocratic National
Convention initiated on or after the 56th day preccding the date of cornrncncctnent of the
Democratic National Convention shall be processed in accordancc with the "Rules of Proccdurc of
the Credentials Comrnittee of the 2020 Dcrnocratic National Convcntion." (Call Appendix A)

5. Any challenge to thc credentials of a standing committcc rnember shall be considered and
rcsolved by thc affected standing committcc in accordance with Appcndix A of the Call jbr the
2020 Denocratic National Conventioir. The Rules and Bylaw,s Committee shall have jurisdiction
over challenges brought beforc the 56th day preceding thc date of the cornrucncer.nent of the
Denrocratic National Convention. (Call Vll.B.5)

6. Copies of the Regulations of thc Rules and Bylaws Cornrnittee and/or the Call for the 2020
Dcmocratic National Convention, including the Rules of Procedure of the Credentials Committee
(Appencli.r A). shall bc made available by thc Statc Party upon rcasonablc requcst.

7. Any group of l5     Dcmocrats with standing to challcnge as dcfincd in Reg.3.2 or the Call
(Appendir A, Sec. 2.A), may bring a challenge to this Plan or to the irnplemcntation of this Plan,
including its Affitmatrve Action provisions.

SECTION B. Challenges to the Status of the State Party and Challenges to the Plan

I.   A challenge to the status of the State Party Committee   as the   body entitled to sponsor a delegation
from that state shall be filed with the Rules and Bylaws Con-rmittee not later than 30 calendar days
prior to the initiation of the state's delegate selection process. Rule 2 t.A & Reg. 3.4.A)

2. A challenge to the state's Delegate Selection Plan shallbe filed with the Chairof the New York
State Dernocratic Parly and the Co-Chairs of the Rules and Bylau,s Committee rvithin l5 calendar
days after the adoption of the Plan by the State Party. (Rcg. -1.4.8)

3. A challenge to a Plan rnust be brought in conformity with ttre Rules and the RBC RegLrlations,
which shor,rld be consulted l'or a detailed explanation of challenge procedures.



                                                                                                         39
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 40 of 65




SECTION C. Challenges to Implementation

l. A challenge may be brought           alleging that a specific requirement of an approved Plan has not
been properly implemented. Jurisdiction over all challenges initiated in a timelv fashion shall reside
with either the Rules and Bylaws Committee or the Credentials Committee of the National
Convention (See Section VII.A. above). However, the Rules and Bylaws Committee may provide
advice, assistance or interpretations of the Delegate Selection Rules at any stage of the delegate
selection process. (Reg.   3.   l.(')

2. An implemcntation challengc brought bcforc thc Rules and Bylaws Committee is initiated by
filing a written challenge with the Statc Party Committee and u'ith thc Rules and Bylaws Committcc
not later than l5 days after thc allcged l'iolation occurcd. The State Parly has 2l days to render a
decision. Within I 0 days of the decision, any pafiy to thc challcngc may appeal it to thc Rules and
Bylaws Committee. If in fact, the State Pafty rcndcrs no desision, any party to the challenge may
request the Rulcs and Bylaws Committee to process it. Thc rcqucst must be madc within l0 days
after expiration of the abovc 2l-day period . (Reg, 3.4.C, Reg. 3.4.E & Reg. 3.4.H)

3. Perfbnlance under an approvcd Affirmativc Action Plan and Outreach and Inclusion Program
and composition ofthe convcntion delcgation shall be considcrcd relevant er,idencc in the challenge
to any state delegation. If a State Party has adopted and implcrncnted an approvcd affirmative action
program, the State Party shall not be subjcct to challenge bascd solcly on delegation composition
or primary results. (Rule 6.8) The proccdures are the samc for challenges allcging failure to
properly implement the Affinnative Action Plan and Outreach and Inclusion Programs of a Plan,
except that such challenges must be filed not later than 25 days prior to the initiation of the state's
delegate sclection process. (Reg. 3.4.C)

4. Depending on the appropriate jurisdiction, implcmentation challcnges rrust bc brought              in
conformiry with the Regulations of the Rules and Bylaws Committee or the Rules of Procedure of
the Credcntials Committee, which should be consultcd for a detailed cxplanation of challenge
proccdures.




                                                                                                    40
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 41 of 65




Appendix A: Affirmative Action Committee

 First Name       MI     Last Name       County          Sex
 Lyn ne                  Boecher         Warren          F

 Ju lia                  Caro            Montgomerv      F

 Sue              M      Corey           Essex           F

 Walter                  Dixie           Onondaga        M
 Emily                   Giske           New York        F

 Patrick                 Jordan          New York        M
 Reeinald                Lafayette *    Westchester      M
 Maria                   Lu na           New York        F

 Monica                  Martinez       Suffolk          F

 Karim                   Mozawalla       Nassa u         M
 J   essica              Sch   uster     Erie            F

 Michelle                Solages        Nassa u          F

 Kevln                  Thomas          Nassau           M
 Rory             C      Wheeler        Chautauq ua      M
 Robert           P     Zimmerman       Nassau           M
*lndividuol
              serves os the Chair of the Affirmotive Action Committee




                                                                        41,
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 42 of 65




Appendix B: Affirmative Action Composition
African-Arncricans
Latinos
Asian/Pacifi c Americans
Native Arnericans
Persons with disabilities
Lesbians, gays, bisexuals and transgender persons
Wonren
Rural Democrats
Veterans
Youth (persons under 36 years ofage)
Persons over 65 years ofage
Persons of low and r.noderate income
Workers, persons with a high school education or less




                                                                    42
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 43 of 65




Appendix C: Media List
DAILY NEWSPAPERS & WIRE SERVICES
Associatcd Press
Albany Times-Union
AM New York
Amsterdam News
Buffalo News
The Chicf
City Hall Ncws
City Limits
Crain's NY Business
Daily News
Finger Lakes Tirnes
Gannett
Ithaca Journal
Journal News
Metro
Mid-Hudson News
Nelvsday
New   York   Law Joumal
New   York   Post
New   York   Observer
New   York   Times
Reuters
Rochester Democrat & Chronicle
Staten Island Advance
Syracuse Post-Standard
Utica Observer Dispatch




                                                                    43
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 44 of 65




Appendix D: Affirmative Action Target Analysis
The State Committee computed thc 2020 Affirrnative Action representation goals using: (l) thc
most current official census data; (2) the State Committcc's Voter File (which incorporates voter
information obtained from the Boards of Election and the United States Census Bureau); and (3)
exit poll data from CNN for recent New York statewide races and other polling data from polling
organizations.

The following fonnula, similar to that used in years past by the State Committee, determined the
actual representation goals. The nurnbcr of enrollees fbr each group was multiplied by the group's
"high pertbnnance factor." The "high performance factor" is the averagc Dcmocratic votc fbr the
group. Bascd on previous data and the nun.rber of delegates New York will havc for the 2020
Convcntion, the breakdown below u,as produccd. It is noted that ccrtain potential dclegates may fit
into more than oltc dernographic category. Thc goals, rounded up to the nearest whole numbcr, arc:

Afrrcan Amcricans. 20% (64 delegates and 5 altemates);
Latino, 19% (61 dclcgates and 5 alternates);
Asian/Pacific lslander Arncricans. 8% (26 delegatcs and 2 alternatc):
Lesbian, Gay, Bisexual & Transgender Amcricans, 6% (19 delegates and           I   altemates);
Persons with Disabilities, l3% (42 delegatcs and 3 alternatcs);
Native Americans, 0% ( I delegate and 0 altcrnates);* and
Youth, 33% (106 delegates, 8 altemates), (of all pledged delegates and alternates)

Note thal the number o./'enrolled Dentoc'rals v,crs lo cqLrul the perL'enldge of'l\,[alit,e Antericans in
the total Neu,York Statc population.




                                                                                                     44
Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 45 of 65




Appendix            E: Statement                                     from the State Chair



                                                        .E'   ;i6r   i-r_F   f,:,rl   r,r.




                                                                                             ii:,      :           '11'1

      'lx irvtrDr it   l'.,'ldy   iu'rr,t'1

                  I-,r l-rrv'{o'ri 5idte A[{i,r'dt yr A.lt,urr r]cr-rr-', t.'tt L'i thrj \rR {ur,: Stdlr-,O.jl'-.gJt.] !c r:trcr,Plar.
      5t'-!es li u'rL(rur;Br Bi':rL pd:rD1 rnd r.-,prrlcnlJt o| uI rll [lr':r:crjl!              r :ht:Llrr:ro'r u{ dulugdiu!,Jt'c
      rlle'rltr::     :u :hr' lrlll      lrrrLrdti!    l,ll ur,--l Cor r'e.ri ufl. r'r( ud r'g AIr r:r Amuri:lrrs, La1 nc:.
      A.:rcr',ltac I c An.:rrrgns,,rllr"1{il, ri3:tv.r Lr-,r:r c;r:. [j;-'r5dr! Lr,cc' fr,r.r:lr: c{dSC, uE.sJfi oler 65 ruar:
      o' tgt. itr:orl ;{ lor and rldlitt              rltinrt,- ,lrtrk(r!. !o :L1: v/r1t d 't g r :irtoi tcliJ:,ul o' lor:,
      persLr|r !v:h ilr!dbrhL r::, letL al: drc dd,;!. J:rxuElj dr,J trdr,gEilijrjt Ferltr':. rrri OL,nur-rd,.=, jr,J
      elitrrar.lf,llerarr!p1         'rlturridri Jruer rLrr0:etlrrijrtPJtt/allar::           l-t r:3lal5id     oulbadt-ilrt::lr:lte,J
      eill rrr J rBttly; Itdi'eLI t'b} t r.i nJ!:!tr-.rr ul rrr:r uJlury i.lu;ld! dt d )! cvrl ![:ltr ueleSctr !Hl.]il. Jr'
      pr ULC:)1


                A. Cid rrrtsr. I tc'trfi:l:Jt:fr!            tLlr''Lrlri :rnr '"]i l',: 5tdte A[[ rtrr j:l!L ai.t urr r-ijn]nllt:1,.t tunrple:
      h   Lh F.ule! 5 t:, 6 A., dnC 7 Jrd tlJt            trt .dr:i. cerrf,griJi [ ,lJti d]J iii. t:tl r'tr,'lat c,r' c''I":r-'be'...
      xd9 lutirrrtird:r           :l]u FEf l! d:',,,!   dl:u tfr r dlJurflt l1':r': lRt!. i.] {.


                                                                                             iIii   (', r,   !.

                                                                                               ,xt,
                                                                                             / eov
                                                                                              lr! !. l;(.y'tj!
                                                                                             I lr iJ,11      i_'




                                                                                                                                                 45
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 46 of 65




Appendix               F:   Summary of Plan
SECTION A. Selection of Delegates and Alternates

New York State will use a propofiional representation system bascd on the results of the Nov York
State Presidential Prefcrence Primary for apporlioning its deiegatcs to the 2020 Democratic
National Convention. The first dctennining stcp of No.r' York State's delegatc sclcction process
will occur on April 28,2020, with a Primary.

Delegates and altcmates      will bc selected as surnmarized on the tbllowing charl:

                                                                             Selecting Body
                                      Alter-     Date of
          Type          Delegates
                                      nates     Selection
                                                                  Filing Requirements and Deadlines

                                                              Selecting Body: Democratic primary voters in
                                                                 their respective congressional districts.
  Distri ct-Leve   I                            April 28,     Submit a statement of candidacy to the State
                            L84         0
  Delegates                                       2020         Party by February 4,2020. Submit a petition
                                                            signed by .5% of enrolled Democrats in the CD or
                                                              500 (whichever is fewer) by February 6,2020.
 Automatic Party
                                                            Automatic by virtue of respective public or Party
  Leader and
                            46         n/a         n/a         office as provided in Rule 9.A. of the 2020
  Elected Official
                                                                       Delegate Selection Rules.
  Delegates+
  Pledged Party                                               Selecting Body: New York State Democratic
 Leaders and                                      May               Committee at State Convention
                            29
 Elected Officials                                2020       Submit a statement of candidacy to the State
 (PLEos)                                                        Committee Office by April 1,2,2O2O.
                                                              Selecting Body: New York State Democratic
 At-Large Delegates
                                                  May               Committee at State Convention
 At-Large                   61         23
                                                  2020       Submit a statement of candidacy to the State
 Alternates
                                                                Committee Office by April 12,2020.
 TOTAL Delegates
                            320        23
 and Alternates


*Automatic Party Leader and Elected Official (PLEO) delegates includes the following
                                                                                       categories,
if applicable, who legally reside in the state: the Dentocratic National Committee Members, the
Democratic President, the Democratic Vice President, all Dernocratic members of the U.S. House
of Representatives and the U.S. Senate, the Der.nocratic Ciovernor, and any other Distinguished
Party Leader as specified in Rule 9.A. of the 2020 Delegate Selec'tion Rules. The exact nurnber of
Automatic PLEO Delegates is subject to change due to possible deaths, resignations, elections or
special elections.
** Membership on the State Party Committee is apportioned on the basis of Democratic strength.
Members of the State Party Committee have been elected through open processes in confonnity
rvith the basic procedural guarantees utilized for delegate selection. Members of the State Party
Committee exercising such authority shall have been elected no earlier than the calendar year of
the previous national convention. Membership of the State Parly Committee complies ll,ith the
equal division requirements of Article Nine, Section I 6 of the Charter of the Democratic Partv ol
the United States.




                                                                                                            46
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 47 of 65




SECTION B: Selection of Standing Committee Members (For the Credentials, Platform and
Rules Committees)

Standing committee members             will be selected by the state's National Convention          delegates     as
summarized below:

     Members Per             Total            Selection
                                                                    Filing Requirements and Deadlines
      Committee             Members             Date
                                                           Presidential candidates submit a list of nominations
                                                           immediately after the election of the at-large
          10                      30          May 2020     delegates. Each committee will be filled
                                                           proportionally with supporters of each qualifying
                                                           candidate to the statewide vote tn the primary.


SECTION C: Selection of Delegation Chair and Convention Pages

The Delegation Chair will be selected by the National Convention Delegates in May 2020.

New York State's six (6) Convention Pages will be selected by the State Democratic Chair in May
      2020.

SECTION D: Selection of Presidential Electors

27 Presidential Electors   will   be selected by the State Committee Chair on June          l, 2020.

SECTION E: Presidential Candidate Filing Deadline

Presidential candidates rnust submit signed petitions to the State Board by February 6, 2020. Five
thousand (5,000) enrolled Demosrats in the Statc shall sign thc pctition. (Rules 12.8, 15.A & t5.8,
and l{YS Election Luw) Petition forms can be fbund on the Statc Party website, the Board of
Elections websitc, and at any county Board of Elections ofllce. Completed petition forms must be
sent to the Board of Elections. (Rule I I .B & Rule l4.E) Prcsidential candidates must certifv their
authorizcd represcntatives by Novcmber 15,2019 u,ith thc State Committee.




                                                                                                              47
Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 48 of 65




Appendix G: Timeline

Date                 Activity

2019

March        1       Affirmative Action Committee begins to organize

April22              Proposed Delegate Selection and Affirmative Action Plan and Outreach and Inclusion Program                is
                     available for public comment.
April 22             Public comments are solicited on the proposed Delegate Selection and Affirmative Action Plan
                     and Outreach and lnclusion Program. Press releases are mailed announcingthe public comment
                     period.
May 8                List of Affirmative Action Committee members appointed by State Chair are submitted            to   DNC
                     Rules and Bylaws Committee.
May    9             Delegate Selection and Affirmative Action Plan and Outreach and lnclusion Program         is
                     submitted to the DNC Rules and Bylaws Committee.
May    1.9           Affirmative Action Committee meets to approve proposed Affirmative Action Plan.

May 22               Period for public comment on Delegate Selection Plan is concluded. Responses are compiled for
                     review by the State Party Committee.
May 22               State Party Committee reviews public comments and adopts revised Delegate Selection and
                     Affirmative Action Plan and Outreach and lnclusion Program for submission to DNC Rules and
                     Bylaws Committee. Press releases are mailed announcing the approval of the plan.
September 8          State Party publicizes final version of the Delegate Selection Plan

September 8          State Party begins implementation of the Affirmative Action Plan and Outreach and lnclusion
                     Program.
November 15          Presidential candidate certification of authorized representative(s) deadline and full
                     participation statement deadline.
December 31          Delegate and alternate candidates may begin collecting pledge of support signatures on
                     petition s.
2020

January      2       Delegate and alternate candidates may obtain the statement ofcandidacy from State Party
                     Committee Headquarters, in person, by mail, or from State Party's web site at
                     www.nydems.org.
February         3   First day State Board accepts the filing of petitions.

February 4           District-level delegate and alternate deadline for filing the statement of candidacy and pledge
                     of support forms with State Party.
February 6           District-level delegate and presidential candidate deadline for filing petitions with the State
                     Board.
February 10          The deadline for the State Party to transmit the list of filed District-Level Delegate candidates to
                     presidential candidates for right of review.
February 14          The deadline for the presidential candidates   to return their list of approved District-Level
                     Delegate candidates to the State Party.
February 14          Deadline for registered voters not enrolled in the Democratic Party change their party affiliation
                     in order to vote in the New York Democratic presidential primary.
February 18          State Party provides approved list of District-level delegates to the State Board.

March 4              State Board deadline to certify ballots.




                                                                                                                           48
Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 49 of 65




Date            Activity

March       5   County Boards deadline to certify ballots.

March 13        Last day for State Board to transmit Military and Overseas ballots     to New Yorkers abroad.

April   3       Deadline to register to vote to participate in this primary.

April   1,2     Pledged PLEO and at-large delegate or alternate candidate deadline for filing the statement of
                candidacy and pledge of support forms with State Party.
April 18        First day of early voting.

April 21        State Party Chair will transmit list of filed pledged PLEO and At-Large delegate candidates to
                presidentiai candidates.
April 26        Last day of early voting.

April 28        Presidential preference primary. District-level delegates are chosen by the voters.

May 9           Presidential candidates deadline to submit approved list of PLEO delegate candidates.

May 19          Secretary of State certifies results of primary; pre-slated district-level delegates and alternates
                are allocated according to presidential preference.
May 21          State Party certifles elected district-level delegates to the Secretary of the Democratic National
                Committee.
May 2L          State Party allocates At-large, Alternate, and PLEO delegates and Standing Committee members
                proportionally based on statewide vote for presidential candidates in preparation for the
                delegate and member certification on May 19.
State           Deadline for any possible post-primary caucus    -   at or before the first order of business at the
Convention      State Convention.
May 2020        State Convention convenes. At-large, Alternate, and PLEO delegates are certified by the New
                York State Democratic Committee. National Convention delegation meeting. Delegates select
                National Convention Standing Committee Members and Delegation Chair. State Chair names
                convention pages. Date will be announced 25 days before the Convention.
May 31          State Party certifies remainder of elected delegates and alternates (PLEOs and at-large), along
                with standing committee members, delegation chair, and convention pages. State party
                certifies in writing to the Secretary of the DNC the presidential preference (including
                uncommitted) of the state's Automatic Delegates.
June    1       State Chair submits the list of Democratic presidential electors to the State Board.




                                                                                                                       49
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 50 of 65




Appendix H: Press Release
     NEW YORK        2O2O   DEMOCRATIC PRIMARY DELEGATE SELECTION
                                    PROCESS
                             FOR IMMEDIATE RELEASE

New York, New York - On Wednesday, May 22,2019, the New York State Democratic
Committee met in Albany, New York and votcd unanimously to approve the 2020 New
York State Dernocratic Comrnittee Delegate Selection Plan. This plan has taken new and
exciting stcps to cnsure an open and inclusivc proccss and to resist attempts at votcr
suppression and disenfranchisement.

        The Delegate Selection Plan sets the 2020 Democratic Primary election on April
28,2020, enabling the New York State Democratic Delegation to take advantage of a bonus
of up to 25 percent, to a grand total of 344 delegates and altemates, providing New York
State with the second-highest delegate count in the 2020 Democratic Presidential Primary.

         The Plan features new Affirmative Action targets that ensure diversity across the
State.It is dcsigned to encourage parlicipation and representation of all Dcmocrats in the
selection of delegates and altemates to the 2020 Democratic National Conveution,
including African- Americans, Latinos, Asian/Pacif-ic Americans, womcn. Nativc
Americans, you11g voters, persons over 65 years of age, persons of low and moderate
income, workers, persons with a high school education or less, persons with disabilities,
voters who are lesbian, gay, bisexual and transgender, rural Democrats, and ethnic and
other groups historically underrepresented in Party affairs. The plan also implements new
efforts in digital promotion and workshops to cducate and engagc New Yorkers on the
delegate selection process and how all New Yorkers can get involved.

        The Plan also changes the primary registration date for New York State voters.
Registered voters changing thcir enrollment status fiom anothcr political party will bc
permitted to do so up to 60 days prior to the Dernocratic Primary and registered voters who
change their enrollment status from unaffiliated to Democrat up to 25 days prior to the
Democratic Primary. New registered voters who wish to participate in the Primary can
register as Democrats up to 25 days prior to election. This change in voter enroilment
encoLrrages voter participation in the state next year and into the future. This change is "a
very positive sign going into the election...because no matter what, we are going to be
united," says Chairman Jay S. Jacobs.

                                              ###




                                                                                          50
Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 51 of 65




Appendix l: Statement from Affirmative Action Chair




                                              ,l.ri 5lnrt Dt:,tDi,rT : a'r,!,,t 'TtL
                                                                         '-
                                              cll L:rllliT0ll  ;vE . 9rJlTt itll



                                                                             l/,a,i 22.2A7')

      Io   Whonr lt May Conrern

               Orr Wednesday May )2'1. the Ne,.1'York Staie L)enrocratrr Comnrittee !oted un,lnrntously
      to adopt the Delegate Selection Plan lor the 2020 tle(tror') Cycle. vrhich irrcluded the Attirrnative
      Artiorr l-'lan approved by the Al-f irmatrle Action Cr:nrmifiee

               T he Plsll teature-q new affirmalive actron tJrgets th.lt en5ure drl,ersrly acrost the SiJte T he

      Plan   rde:igned 10 encourage partropitr ori .rn d representat ion oi a ll [Jenroc rat: irr the seieclro n oi
                 s
      delegares and JliernJtes to rhe 202t) l)emocrJtrc NaironJl Corrventron, rncludrnq Afflcan.
      Amerrcans. Latinor. Asran,,Pacitic Anterrcans. t"omen. Natii,e Amerrcanr. young voters. persons
      over 65 yeers of age. persons of low and moderate rnconte.,,,.,orkers. persons,..,,rth a high schor:l
      educatiou or les',. persons wrth disabilrtres, voters'.r.ho are le:.bran. gay. bisexual and transgender.
      rural [Jemocrat'.. :nd ethnrc and other groups historrcally underrepresented rn Parry .rfiarrs. Ihe
      plan also implements nevv ettorts like press ronteren(es. nrailrng.,. brochures. media promr:tron,
      seminars atrd',vorkshops r1 order to educate anC engagr Nevr Yorkers on the delegare selertton
      proceir

              As Chair of the Atiirnrati,,'e Actron Conrmttee, lcertrfv thi New York State Delegarr:
      Selettron Plarr is compliant'..,'lth Rule 6 F . requrnnq that the Aff:rmatiye r\ctron Commrttee nas
      revielied the proposed Affrrmatrve Actron outreach p:an a:ld establ:shed numer:c-al qoals to
      achreve drYerstly tarqets across the State

                                                                             5   r   ncerel y,




                                                                            tdgar 5antan,l
                                                                            Charr. Attrrmatrve Actron Comntrttee




                                                                                                                      57
  Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 52 of 65




Appendix           J:   State Delegate Selection Media Plan
Statement of Purpose and Plan

In order that the Democratic Party at all levels bc an open Party, which includes rather than excludes
people from participation, a program of cffcctivc mcdia outreach is hereby adoptcd and will be
implernented by New York.

l. Press Conferences:

(a) On or before October 15. 2019, the State Chair r.r,ill hold an initial press conference to articulate
the goal of the election of abroadly based and representative Delegation. Efforts will be made to
have prominent Democratic elected officials attend this press conference as a further demonstration
of the irnportance that should be attached to this goal.

(b) The initial press conference will be followed by a series of regional press releases by the State
Chair and/or prorninent State or local Democratic elected officials to ensure media coverage in all
television districts in the State. Press releases will be issued to at least the fbllowing areas or the
surrounding regions: (i) Albany; (ii) Buffalo; (iii) New York City (also covering the television
districts ol Westchester, Nassau and Suffolk counties); (iv) Rochester; (v) Syracuse; (vi) Utica;
(vii) Binghamton; (viii) Plattsburgh; and (ix) Waterlown.

2. Mailings:

(a) On or within thirty days after November I , 201 9. thc State Chair will send a leter to cditorial
page, editors, and publishcrs stressing thc importance of broad-based participation in the sclcction
process for the Natronal Convcntion.

(b) Priority mailings u'ill bc sent to thc print media that cover and servc the groups sct forth in
Appendix B. The targct dates forthe respective comrnenccmcnt and completion of thcsc priority
mailings arc Novemb er 2,2019 and Deccmbcr 1 5, 2019.

(c) Periodic press releases to all rnedia outlets sct fbrth in Appcndix C shall be issued throughout
the delegate selection process.

(d) On or before Novcmber 2,2019, a prcss kit will bc compiled and provided to each media outlet
listcd on Appendix C sctting forth (i) a sumrnary of all pcrtinent rulcs, (ii) a map of Congressional
Districts, (iii) an cxplanation of the opcration and irnportancc of the National Convention, and (iv)
materials designed to encourage parlicipation by prospective candidates fbr delegate and alternate.

3. Media Promotion: Bilingual digital announcements, on multiple platfornrs, r'r,ill be made in
English and various other languages will be prepared and distributed throughout the State to inform
the public how, when and where to participate in the delegate selection process and how, when and
where to register to vote and to enroll as Democrats.

4. Brochure:

(a) On orbefore November 2,2019, a special brochure will be produceil that will explain to the
general public the delegate selection procedures for the National Convention. The brochure will
cite and describe this Plan, relevant State statutes, and the State Party Rules, and will contain a

                                                                                                     52
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 53 of 65




clear and concise statement ol how Democratic voters            will be eligible to vote and become a
delegate, the time and location of each stage of the delegate selection process, and rvhere to get
additional infornration. The brochure will be produced in sufflcient numbers and will continue to
be distributed and/or be available throughout all stages ofthe delegate selection process.

(b) The intbmation set fbrth in the brochure will also bc made availablc in other languages where
the State Committee deerns thc same to bc ncccssary or appropriatc. Thc State Committcc shall
take all feasible steps to encouragc literature to be in 12 to l4-point print, and available in
alternative media such as tape, Braille and other accessiblc rteans.

4. Seminars and ll/orkshops:
(a) For the purpose of acquainting the public with the dclcgate selection process, thc State
Committce. in collaboration with thc Affimative Action Committcc, shall conduct scminars and
workshops about the dclcgate selection process. and schcdule thent for timcs and placcs dcsigned
specifically to reach thc groups cspccrally targeted fbr outrcach.

(b) Between Septembcr 1,2019 and Deccmber 15. 2019. state committee or affiliated counry
organization will attcrnpt at least one such major workshop will bc hcld in cach borough in Region
1 (the City of New York) and in each of the othcr clcven ( I I ) rcgions in the State as fbllows:


(i) Region 2-counties of Nassau and Suffolk;

(ii) Region 3-counties of Westchester, Rockland and Putnam;

(iii) Region 4---<ounties of Dutchess, Columbia, Greene, Ulster, Sullivan and orange;

(iv) Region S----counties of Warren. Washington. Saratoga, Schenectady, Rensselaer, Albany, and
Schoharie:

(v) Region 6-counties of Otsego, Chenango, Tioga, Broome and Delaware;

(vi) Region 7-counties of HanTilton, Fulton, Herkimer and Montgomery;

(vii) Region   S----counties of Jefferson, Ler.r'is, St. Lawrence, Franklin,   clinton and Essex;

(viii) Rcgion 9----counties of Oswego, Oneida, Onondaga, Madison, Seneca, Cayuga, and Cortland;

(ix) Region l0-counties of Allegany. Stcuben. Schuyler. Tompkins and chernung:

(x) Region I l-counties of Orleans. Gencsee, Monroc. Wayrrc, Ontario,
Livingston and Yates; and

(xi) Rcgion l2-counties of Niagara, Erie, wyorning. Chautauqua and Cattaraugus.

(c) The seminars and workshops will be held in places such as public schools, union halls and
public buildings that will be accessible to persons with disabilities.

(d) Serninars for local public and parly officials to explain the delegate selection process will be
held for each of the twelve (12) regions in the State in conjunction with the all-day educational
seminars that will be held for the public.



                                                                                                    53
     Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 54 of 65




(e) The State Committee will contact the groups set tbrth in Appendix B to infbm them of the
workshops and seminars and will offer f'urther educational sessior.rs that might be held by the Parly
at times and places convenient to the members of such organizations. Each all-day seminar ri.'itl be
publicrzed beginning four (4) weeks in advance of the date on which the seminarwill be held and
continuing up tluough the date of the seminar. Special attention will be paid to the use of posters
and press releases for this purpose as well as the lntemet.

(f) The different workshops that will bc hcld during the day will be repeated several times
throughout the day in an efforl to keep them small so as to cncourage discussion among thc
pafticipants and to enablc those who come to attend each of the difl'crcnt u,orkshops. The
workshops will be planned around themcs including. among other things. how to obtain the
approval of a Presidential Candidate, how to become a nomincc lbr delegate, and how delegates
are sclccted. Question and answer sessions wilI bc an intcgral part of the workshops.

5. Speakers Bureau: Volunteers frour thc Statc Committee and in collaboration with the
Affirmative Action Committee who are fully familiar u,ith thc provisions of this Plan will be
organizcd and available to appear beforc groups, as needed. to provide information on the delegate
selection process.

6. Mailings:

(a) Mailings to Democratic public and party officials and to the groups set forth in Appendix B
shall be widely utilized to infonn them of the delegate selection process. These mailings will be
tinred to occur before each stage of the delegate selection process so as to ensure maximum success
in achieving the objectives of this Plan. Target time spans for the mailings will be at least ten (10)
business days before each stage ofthe delegate selection process.

(b) The State Committee shall take all feasible steps to encourage persons to register to vote and to
vote as Democrats and will seek to ensure simple and easy registration procedures.

l.   Media:

(a) The State Party shall have a Delegate Selection Media Plan for using all available and
appropriate resources, such as u,ebsites, newspapers, radio and television, to infbrm the general
public horv, when and where to parlicipate in the delegate selection process. Specilically, the
Delegate Selection Medra Plan will provide details as to hou' to qualify to run as a delegate
candidate. Regular updates should be posted/released throughout the state's delegate selection
process to ensure broad and timelv coverage and awareness about the process to all interested
persons.

(b) The State Partv will publicize the plan on all availablc sosial media platforms and repeatedly
inform followers and social media users of hor.r'to participate in our delegate selection process.




                                                                                                  54
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 55 of 65




Appendix K: State Statutes and Relevant Legal
Authority
Plcase find  all rules and regulations set fbrlh by thc Deurocratic National Committcc at the
following link: https: /dc-r ocrats.orgiabout 2020-ru'csiclcntial-campaisn-rc-sourccs

Please    find all rules and regulations set forth by New York State Election Law at the lbllowing
link:   https : i/lvrvrv. cl ccti ons. n.r govi I N DEX. htnr
                                       .                        I



Please flnd all rules and regulations set lorth by the Ncw York Statc Der.nocratic Committee at the
following link: https: in-r dcnrs.org our-party/




                                                                                               55
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 56 of 65




Appendix                          L: Delegate and Candidate                                                                                                                      Application
Materials
Nccessary forms and petitions are available on thc following pages. You can also download them
at: https:/, act.n)rdcrns.org/fbnrs




                                                                                              \l \11.\!1.\l (]i ( \\lill)\t                           \
                                                                                                  t)t\lt{l( I lr[.1.t"(;\t]

           l.                                                                                                         . i,rr. .1,, i:.1 ' lt..t I tL.-,-,.rll              |:
                        tlir't:.r::lr.                lIr.l.i.t         rri t.rl -r:rrl Lrrr :1.r.-rtr

           ll.-                                                   i ,,r -': r,.rr,-rri l,:.ir        r_t
                           t:r,.rrr:ir-l



                                                           rlr:l         r,r,r:r... tii.r.rr!..- .,'-,1 t -lilr',1 L           if,. t, ,r : , - . .. i:i              I



           1,lr t:lerrli,,rrr            r:irt_   l:i:      :.,


          - l:l:
                                                              ,   :,..rrl-.r nl.-r:- -.., r.,r,

          - l',-'ril',, tl..l!,-           t,,.rfln,r-:lr.                   ,:rr.l,J-t.,.       r

                                                                                                       |r,.r r. rIr.-ir..:lr        ...r'.'rlJ:,. . I        rr:   i rrr.,. rili.,l

          - lr-trl,,        .1...,r:. :r\',-.: i !.'-'., !rtntl,.l!i,, l!,: lri\t :,-t,trri.ir,-..-r:]t'                                                              i ,t:t:....-.,,:r,tl lrt..irl!
                                                                                                                                               ,. ,l'l''a_    |




          I LL _tillo*ta4                $ illthnilll              '



          . :rr, tr,c:r,. .1.....                 t




           \::l!.irr-        rlriir!.rt-.                              - ir:I;.              . l\.ti.,,-     i.ar|,.ti..!t-

           \.:.r,, 'r:);r,t-r;i              l',rrrtrr -,,r:rr[r                                r,:1. i,

          i(,frr:r                          :{1,[-.r                                                 'r{.,r lrr-..,,1 _i:,..1,.,::e

          |IIi.     t

                                                                                                t1. r-. -.:r..'\r

          . l,:rt       t re .,.j, .rr:! -:_-.r,r .ri.

          - f,;r                 .rrr..,:.ria




          Siltrirlurr                                                                                                                    I   )rtlr'




                                                                          l-,r I -!rr{'.       I !.f::.r,        \,::- :,,     r.j.,         \ .:} ..1                    : 'l
                                                                                                                i'    I ''\r''
                                                                                                           ' ,1 r)l6r I I .' !l'




                                                                                                                                                                                                       56
Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 57 of 65




                                                                                                                $r        \tL\tt.\               I {)h ( .\\DtI}.\( I
                                                                                                     \l-l_.\R(;[.                  t]1.1.[.{,                !tt.{)H rL.l}"k\ i I }


    t,
                  r:ir:i irJltti. rlr,riJlr                                          tril:;..r1     Jt,L .J:; trl!:-!l

    ilr.-                                                                 l .!nJ:r-,-.t, r,-ii              ] )r.1r r-t
                         t r.r-r   r   rl,cr         :




    I :;.r.lr            -r:




                                                                         r-:trtl,-r .1.-r:rr:l--:r.,,rl

   |      .!t'r,_.1,,,
                          i! (.:!f:i:                    ..!l;l!..tr                r.:tJ .ii,lrir,-ir.t,   -     :
                                                                                                                                'l,.ltr;                           ,: ..,..,:1,:.1:..                 r     r",.,'. ,. i.,'i.'
                                                                                                                            ;
                                                                                                                                            ."i'r(:("1'                                                                          :




   I trrrtirr .ir.l"r:                           [.!-.ill :,. i.i -,.-.rr,il.Jr:t:                               i,..:
                                                                                                                                              r\:.i;t            tJ lja..-r-l:.j                | 1.iJ;:lrlJ




   I r;:.rt-l:::               il.;         !, il.           L,   -rr:     ..1.     slr r,-t   ,r    :;r :r.rl,ir-. i,,,-,rtr, .r
   Tltc        {ttlotiit* it                         r{rrr(rrr.rJ:

   I -:ir) ,;!,,-.r\f,.-:li.                         a   r




    !:t lLar.. \ri:a..!i[                                                       [ Jt-ll|                        Lt:iri-             !r:lti:.1;j::


    lar-rri-.1.ifrr'r r,-rr i':rrll.                                      i'!.rrrt!ir                           - L11 i I t.

  i i;rr                                    ,    ilr:tr.-I.                                                               \'.r: -.r,.            ..1         l.tr..-:i,.r:;
         "tr
  ': il   l:;:
                                                                                                                      ;   i,ri"i      .l   ,+.   1   ,   ,




  I i'i r          ::r,- :i    ,1.,     ,   ,\   I   rt: i        r   -.r '.r   I   r,   r

  I llr                        :r.r:-. : JjL



  tiiniltur'(                                                                                                                                                                         trutr

                                                                                         -.1llr -   -,rr.', t.rr. 1-;ltlt. rlri; .,,j:                                   'r,-,r 't            ri...
                                                                                                                                                                                                      .*l        l.-,
                                                                                                                       l:     - l'--j"-'
                                                                                                                      i r'" , ,.-.1i, i.,'-                         .   .I   .,j -:




                                                                                                                                                                                                                                     57
Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 58 of 65




                                    lll.( l. rR \ IIt)\ ill ( l\lllt)           \( 1 +(lR
                           P\Rl't 1.1..11)lR r\lrlt.l(     l[.])il]il(            Ili l)t.t ]..;\tt.\

                                                  l)| rl)l l\t.: U{\ ::.:!rllr

  ['L:ru ruiurn ria l.mril
  frr: rr'+ir S.l--r!l0i
  t)r nuil: {lll I tringtrn \rtnur- \uitr ltrl-1 \r* l.rrL- \\ tirl-ri

   I   :..1i   r'r:r;r




                                                                       II'


                         lnfilrnliJlrutr frlr rtln\rr(*l   purprrrl,    ['!rar iDdi. rir Jll rhtrl !ppll




  \ii:nalurr                                                                  l)att




                                                                                                           5B
Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 59 of 65




                                                                             Sample Cover Sheet
                                                               Designating and lndependent Petitions

                                                         i piL:f i,'vn,4; a :.i,r,11 ;r a.,.: !iE!::                                   r: 5rr:   r:' iliJ'..   r   lE   r   c



      lilam€ of Csndidate
                                                                             R€€rdenae Addrers                                                          FuDhc Offrre or Ptstrry        Fost0n




      VBlumP Number

      lot€l NumEer of Volumes                                rn Petttloo




        ":::::,-'r:'-r-rrii.::.':..J..,ii.                              j.    . -1:!.r:     r"..-'.-.-.:-'-,.:                           .l:-..:t-:

      Conta(t PersgR to Correfl Oefl(Eor:r€s


       Nime

       RE6iden(e
       Address




       Phofie



       Emar         I




       ''-    -:,       i-'     .j     :.:'='..      ,                 j':      ,l:,:.-.          :'-            -::-:.:.-:_:.:
                                                             -".-




         Optionol        Fo( condtdotes for rrote*rde ef)i?c€, .+,tef,Ser dI.15J€nrniy or                                                                 !rote l€no!6.         06l?
         ':+i:||,f,,!r-la.r€3ir:?:c:r;tj::!:,ajr::*a::,:+:-4.::i::-:.it:::;:.:.j.::-ai:::-t-r::t:a
         j-      :..:'l':,:              +'-:,f'                    : l-'l    :,: :-i
                                                   -:..,':                                 ::':         :;:+         .:;:         :j::.:-.-


             ttlame of C;nddate                                                                                  w€bsns addEes5

                                                                                                           I

                                                                                                           I
                                                                                                           I




      tiBnatur€ oi CandrdJt€ or                               dEst




                                                                                                                                                                                                59
Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 60 of 65




                                           Sample Cover Sheet
                                    Designating and lndependent Petitionr
                            Filed ln New York City and Counties Which Utilire
                                  Petition ldentifi cation Numbering Systemr

                                  , pitf i lJos;f   rl.r ,5c,'   f   r   ,:.1   \t.'lt'lta..':trt | 4i:t1t t /i(t   '



                                           RErd€/tre Addrsq                                           Fuoll{ 0iltrP o. PtsrtV 9o9t|on
       ilame oi Caoddate




        Co^tect persm 1o COrreCt Dpfroedtt6.


         Neme


         R€siderce
         &ddrE5




         Opronol fot toDdtdotd fN                      offic€, tlemS€. olrtjjeflbil, or .'fdt€ l€no rol on,!,
                                             'lorehd€
         '\i'rtlttr''g*;fr,i:;:f,,__ra:..::.,a.-,--a-t         --j; t ii:--.-F-._.:-ja,-!:::-;i:-:-


          Name of caad,dJte                                                lt    Pbslta Aodress




        SrBnsture of cnndrdEte or aBent




                                                                                                                                        60
Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 61 of 65




                                   Designating Petition                  sd i:3:.Ercn.. -i*




    ilnmff:i   I r'1 Cnrdrome{31                                                  Rsrc enac   lSdrc*




    0rtc                                               lclc,cric                                       EaEr Tcsli ar C:}


                       1




                       I




                       i




                                            !::\-!krsll!.i iI   1k   tut,!*,(




                                                                                                                           5t
Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 62 of 65




                                   !l.rll.\lt_\l{)F( \\lilLt{ \ \\lrpr.}l}{,1 ilt \t                                                 rp{rHl
                                                  l,Rt.\il)t.\ il rl { r\t)tt) I I }.
  l-                                                                        :r ,r!.-{,iilM!.j r .itr ti i I t,]::r,,::1.-ii,- \i:--,-r]i.-.
  t ,Ii::rr::t'(''    hlrrir.. ( .rli -rr:J r-:.rlr;r,,rr li,r ilr. -,r-'i: Il(:1.,,,-:.t::.- \-,r;.,.ni: | ,,it,,!.!!:1,,:t irir(: rri r -:rt ltt]tr
  lls.rtr:-'.elutt:.       rr:'.lrr l.rr Ilru lr.--..,. \,.:\. a:.!:,-. liurtr,.t-r:lr r: ,t!tii.tt:(.;. .-.::-1. :;t.1. ::... ,_-..rrr:r::l:t .."tll
  iitir; li:r :,iil.rr,.::S 1:L[.a l,r (llr. Lra.,jj :1t.. i.i,lil.LrJ...rrl,,rl ..:.. rlli i,..:i! ,!l .:ll \,. ., \ ,rf. I ];rrr, ,::i. .:r I                            t,_.

  .-tr'11ril::! ,-lclr:ttl .f l(,-it, {r :.:r -,t'--1

   I \l-, irrrtl':.--:r rrrll -':'., -r r,- -r::J:.-.-r--r.--,-i--l.rii.-r.,-1,,-t::li-.::,.t: -r,l ,i'\.:tr '-. rrL * il,..r:..rt:.ri:-
  Iril':ttLrfilfrL.            rtttll r:1.1i:t.--li.t (aillr:.-,..r1,.:t ilil.lart-tr.tjl,j:..,_,1 J:r Ltr.r :t -il;i: jl:a ::.j.-!-\ii:.r
  I rq
        -r r f,r::(Ir: -. i"' lrc.,':-":,-,-i;l rrrrtu..

  i l.lr                      .-..:,-! -r.rji :1.1! 1...:i:\               ri: i!s.t:!U-di. !.,r.llj ..,iji^ jn!! rr.:-j:,-i,j,.r :,.-:::i
            'ettri,g:l::1rtll
  lla:::.,!:rJlr. lrr;:1,, ;.! i.iultLilr.li.:lt:lrj    \Lr                !.,:L i.::-.r-11;rill:.r::::ft1   -l:irj J,jl.jjal;,jl.j{ir,..,1 l.:, aj-.a

   I ll,                  trll .r:.r:rl ii:; \{1r ':,,rL }i;;r.}.ft::..,-::lr,-      ,. .,urriittji    - jl:,.,:tr fi,:.-i lrrui                                t,;.,      i -,ri, .
           'alttl'e.--;:
  !slc!Ll(:ul{.1j..'i::rri,!t'r:       jiltr.Ij rii -trrr,..,l.tir. r..:::..1 i'.t;1.!,,llJ; ir[:1lti-.r- ,,r! _Iiit:il,;i:r.l:!._                                      ji.-,t111

  -l l.lr .rrrrl'r..1:: rrrll :rrrrt.' -ui-!,r:t ...r:j.,t r:,1,r,.,...-.,1,-l;lt:.t; i.:irJ.,jr:.---. ::..r1,.:rl;.-.;:. ;:1.-,t::,-,::rt'qt:l:,-
  \rr. \,'ll \:,.ll,j -iftrr'.t:tlt(    t.,.il,iilllLa 1l:rirr,!!,a,1-,-.:rt ..--,-:..ri:,1r,.::., :,..,1- .:.+ jl.t(li!-- r:. ,..]ri:1 ._!at-.l.ri! ,i
  :l(rdfr
  < Irl: -.rrttlra---:: .l rll -.tr rrr t.r
                                              I,:r 1 -,-lc ri.,::.1 ,,r :l :li! .!:'r.:r :irj ,j;lillt;                      -,r:r.l::,-l-r:;-._   .jc;rrl;r:   .j;111,.,;;1;r_-11,-
  r:llirrt,t;-rl:r,[ .{ tl:t :JrJ.L,-i lr fl-lr !f,n(j.tJlru

  rl \11 .L.illrLr--:l'.r:ll
                                  'trrr! I.',-ilrr.l:1 :::.tt,t:1r.:r',.,-.Ll -r,rr..l,.l.r:-.- ii : r r,-.\r.,.,. '.r ,t, \r.tt.: ll:Ir,,r:lrl.
  ,j.r:]ur:':Lt'":il.r:'t,-,-rhrrrr'1i,,r.tt:l:L:tl]t            l,urrr.r,-:.rir,1.i.:,nr.I,ilt:IttIi;.l,:::rr..ri:rrri\;ii!,-r:lii
  t .r!::tnt::L,jr'4:.-,:lrLL: lit; et.rr--rrrtil:r.,rrJL rt'l r-iL: lf r:.':.rri l.,.rl- .Ir.! .r-j -.,-Ll.-i..,,                    ,..r r--'r..J;r
                                                                                                                                          "l;.:.-le"i
  - ll:      irrttl'l:l::'.Ltll    t[Lhj grr tll..,rt ],. ,;.."r1,.11;111; -l lurrJi.ltl;I.l .-i,:::r.rri::,.{itlt:it{    \srr 'g ,1 l! r1i1;
  l'1,-':::.rtr.rlr- { ,rrilril.,IiL. .r'_lr'r.... l-r..r...1:[..i.il1 .t..,, -.Ut.l!,.r'r:tJ \,-.rr 'r ,r* ,.!,-l-.jJr-.-.    --.jtr._ 11.. .,::.r;,:
  ;rtc--t.icil':rJl:rrf,frt-::L!        ill:llrt: tt:r'.i1. l(.,,rr! trr,l i.r,.ltL 1,..r :lrg llr.:rrr,,.:.rt:. \ri,,rrr. r ..il.j:.,t;r:i


  \lr ,r-llr..l u,:rl r(r;s,r{rr:.r':t!r        ,:
                                                                                 i    lr..rit!i   I




  I   itt. ttJ'tlrc::l..ltr;   .113   ..rillJ.:i.l   lri ;rr,r:.:r,,..J:.. :     .i,-.1,-.1.r:c .--rrrL:rl.-i:,-.a   ri

  l'lr, : -                                                            :   .:r-..r,


  \cJ:     r-'."




                                         'l:l.l I au,:-",.   _r   \ -i:r.tr. \JilJ          .   r, i a,;-.. ': . :!.- \. :      rt. _tl
                                                                        1.., -.-t               _ \'_




                                                                                                                                                                                       62
Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 63 of 65




Appendix M: Statement from the State Chair




                                                                     . .1, :::         :., -:


    Tc   l /hon: lt fu1a,,, Co:re:n:

           As Chairrr:n. lce.:rl, :hat th: n:e:lr!€r-i c1'lr: l.*.., 'rcri: S::;: D:n-ccr:t:: C.:,,rrri:e;
    :pprov*danCadrpted:hePiln:ucmrite:j t,:t;tR'les:ndB,. l;,',iCcrn-,:i-iunJnrri-!,c:';),1:.
    22.2019

                 propc:ec Plan. rrrluirng all Jttiai.n-:. t:;r-i :ppel;il::. .,.J5 ! l::c:r:i:
              Tr'.e                                                                              S:a:: P;rt;
    ",;ebsite during thi 3i-d:., p,-bli<.orrrr.1i ge.,oc i:r 5t;:e P:-:.. .:ili-,,,,ec :,brissr:,n ci olr,c
    com:rr€nts tc be slbmi:tec bctr dig:i:r'.;:ni br mrtl Ali :'r r:.,:r?tr:-:_< ^;.; b*:- ::ciuci:i in:re
    -<ubnrr:teo   Pl;:


                                                                    Srl:=rr        l


                                                                    .la, S       .':::;s
                                                                   C   h:   r   rn;:




                                                                                                               63
 Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 64 of 65




Appendix N: Public Comment Press Release
 NEW YORK      2O2O   DEMOCRATIC PRESIDENTIAL DELEGATE SELECTION
                      PLAN OPEN FOR PUBLIC COMMENT

                           FOR IMMEDIATE RELEASE

New York, New York - On Wednesday, April 22,2019, the New York State Dernocratrc
Committee releascd the initial draft of the 2020 Ncw York Statc Dcmocratic Committee
Delegate Selection Plan. The Committee invites members of the Party and the public to
submit comments for review by the Committee. The New York State Democratic
Committee will review public comments and vote on the Delegate Selection Plan at a
Special Meeting on May 22,2019.

                                          ###




                                                                                  64
Case 1:20-cv-03325-AT Document 35-1 Filed 05/03/20 Page 65 of 65




Appendix O: Public Comments




              THIS PAGE INTENTIONALLY LEFT BLANK.




                                                                   65
